Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 1 of 57 PageID# 1611




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

      SVETLANA LOKHOV A,                                 )
                                                         )
                   Plaintiff,                            )
                                                         )
            V.                                           )       l:19-cv-632 (LMB/JFA)
                                                         )
      STEFAN A. HALPER, et al.,                          )
                                                         )
                   Defendants.                           )

                                    MEMORANDUM OPINION

           Before the Court is Svetlana Lokhova's {"Lokhova" or "plaintiff') three-count Amended

  Complaint [Dkt. No. 52] brought against Dow Jones & Company, Inc. d/b/a the Wall Street

  Journal ("the Journal"), the New York Times Company ("the New York Times"), WP Company,

  LLC d/b/a the Washington Post ("the Post"), and NBCUniversal Media, LLC d/b/a MSNBC

  ("NBCUniversal") (collectively, "the media defendants"), Stefan A. Halper ("Halper"), and

  MSNBC contributor Malcolm Nance ("Nance"), 1 alleging defamation (Count I); common law

  conspiracy (Count 11); and tortious interference with contracts and business expectancies (Count

  Ill). Halper and the media defendants have moved to dismiss the Amended Complaint, and

  Halper has filed a motion for sanctions and a motion for leave to file a supplemental

  memorandum in support of sanctions. Plaintiff has responded to the motions, defendants have

  filed reply briefs, and oral argument has been held. For the reasons that follow, the motions to



  1
   Although Nance was added as a defendant in the Amended Complaint on August 29, 2019,
  plaintiff has made no effort to serve him with that complaint. Plaintiffs failure to serve Nance
  was raised at the October 25, 2019 hearing, which placed Lokhova and her counsel on clear
  notice that service was required. As such, in addition to the substantive reasons discussed in this
  Memorandum Opinion, the complaint against Nance will also be dismissed because by not
  making any effort to serve Nance, plaintiff has apparently abandoned her claim against him.
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 2 of 57 PageID# 1612




 dismiss will be granted, and Halper' s motion for sanctions and motion for leave to file a

 supplemental memorandum in support of sanctions will be denied without prejudice.

                                         I. BACKGROUND

            A. Procedural History

        On May 23, 2019, Lokhova filed her initial complaint. [0kt. No. l]. On August 8, 2019,

 all served defendants moved to dismiss the complaint [0kt. Nos. 22, 31, 38, 41, 44], and Halper

 filed a motion for sanctions. [0kt. No. 35]. In response, Plaintiff filed the pending Amended

 Complaint [0kt. No. 52], which among other changes added Nance as a defendant. In response,

 the first round of motions to dismiss were denied as moot. [0kt. No. 53]. All defendants, except

 for Nance, subsequently filed new motions to dismiss. [0kt. Nos. 58, 61, 63, 64, and 68].

            B. The Amended Complaint2

        The 73-page Amended Complaint ("complaint") alleges a wide-ranging conspiracy

 among the defendants to defame and injure Lokhova and others. Specifically, the complaint

 alleges that Halper colluded with the media defendants and others to "leak false statements about

 Plaintiff as part of a nefarious effort to smear General [Michael] Flynn and fuel and further the

 now debunked and dead narrative that the Trump campaign colluded with Russia." Id. 120. The

 complaint asserts that Halper intentionally misrepresented that Lokhova was a "Russian spy"

 who "had an affair with General Flynn on the orders of Russian intelligence" and "compromised




 2
   In considering a motion to dismiss, courts must presume that the facts alleged in the complaint
 are true. See, e.g., Bell Atl. Corp. v. Twombly.. 550 U.S. 544, 555-56 (2007). This presumption
 does not extend to hyperbole. See Wikimedia Found. v. Nat'l Sec. Agency, 857 F.3d 193, 208
 (4th Cir. 2017) ("legal conclusions pleaded as factual allegations, unwarranted inferences,
 unreasonable conclusions, and naked assertions devoid of further factual enhancement are not
 entitled to the presumption of truth") (internal quotation marks and citation omitted).


                                                  2
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 3 of 57 PageID# 1613



  General Flynn." Id. ,r 4. 3 The complaint further alleges that "Halper, with the full knowledge and

  acquiescence of the media [d]efendants," used the media defendants' platforms and "massive

  public followings" "as a bullhorn and an echo chamber to amplify and republish the defamation

  to an unprecedented and unimaginable degree," id. ,r 20, and that all defendants acted with actual

  malice, id. ,r 189.

          Lokhova is a United Kingdom citizen who was born in Russia. Id. ,r 12. The complaint

  asserts that Lokhova "is not and never has been a Russian spy or an agent of Russian intelligence

  or any branch or agency of the Russian government." Id.    ,r 25. She began studying at Cambridge
  University in 1998, where she earned a Bachelor of Arts degree and a Masters' degree in history.

  Id. ,r 12. Her Masters dissertation focused on the founder of the Soviet intelligence service. Id.

  As part of her studies, Lokhova "was instructed to travel to Moscow, where she obtained

  declassified documents from RGASPI, the former Communist Party archive." Id. ,r 29.

          In 2004, Lokhova began a doctoral program in Soviet Intelligence Studies at Cambridge,

  but she left the program later that year to pursue a career in finance. Id. ,r 29, 30. Among other

  entities, Lokhova worked for what appears to be a Russian bank, Troika Dialog UK Ltd. Id. ,r 30.

  She returned to Cambridge sometime around 2012 and began participating in the Cambridge

  Intelligence Seminar ("the Seminar"), an academic forum focusing on intelligence issues. Id.




  3
    Although Flynn is not a party to this action, the complaint frequently mentions him. Indeed,
  some portions of the complaint do not focus on Lokhova, but instead discuss Flynn, Halper,
  President Donald J. Trump, and others. For example, one paragraph of the complaint states that
  during a BBC radio program in May 2017, "Halper misrepresented that 'people are deeply
  concerned about the erratic nature of this White House."' Id. ,r 144. Such unnecessary and
  irrelevant statements suggest that political motives, more than legitimate jurisprudential
  concerns, drive this litigation.


                                                    3
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 4 of 57 PageID# 1614




 ,r 32, 33. Halper, whom the complaint refers to as a "counterintelligence operative," id. ,r 13 n.4;
  a spy, id. ,r 1; and a "ratfi=**er," id., was also a member of the Seminar. Id.   ,r 33.4
         In January 2014, Richard Dearlove, the former director of British intelligence, and

  Christopher Andrew, Lokhova's then-mentor, invited Lokhova to a dinner at Dearlove's house

  on February 28, 2014, which General Flynn, who was then the director of the Defense

  Intelligence Agency ("DIA"), was also expected to attend. Id. ,r 42. The "purpose of the dinner

  was to promote the program that was to become the 'Cambridge Security Initiative' (CSI), a

  group chaired by Dearlove." Id. ,r 43. 5 Plaintiff claims that all guests were "pre-cleared in

  advance with the DIA." Id. ,r 137. Approximately twenty people attended the dinner. Id.     ,r 45. At
  the beginning of the dinner, Flynn briefly introduced himself to Lokhova and another Cambridge

  fellow. Id. ,r 44. Lokhova did not sit next to Flynn or approach him. Id., 45, 137. At the end of

  the dinner, "Andrew invited Lokhova to address General Flynn," which led to a "brief, public

  group exchange with General Flynn and Dearlove." Id. ,I 46 (underlined and bolded in original).

  Lokhova "showed Flynn, Dearlove, and others in the group a discovery from the official Stalin

  Archive," namely a postcard from Stalin displaying "a photograph of an 'erotic statue"' and

  containing words that "are very un Stalin like," which "makes people re-examine how they think


  4
    Both the original complaint and the Amended Complaint began with this extremely offensive
  and inappropriate characterization of Halper. That sentence, and many other unnecessary
  statements in the complaint, are examples of plaintiffs counsel's over-heated rhetoric, which has
  led another judge in this district to chastise him, on threat of sanctions, for engaging in ad
  hominem attacks against another defendant. Steele v. Goodman, No. 3:l 7-cv-601, 2019 WL
  3367983, at *3 (E.D. Va. July 25, 2019).
  5
    The complaint is somewhat unclear as to whether Lokhova was a graduate student as of the
  2014 dinner, stating that Lokhova "rejoin[ed] academia" at some point before the dinner, id. ,
  33, and also describing one object of CSI as "help[ing] support graduate students, such as
  Lokhova, while they were studying at Cambridge," id., 43; however, in a statement to a New
  York Times reporter cited in the complaint, Lokhova indicated that she was "not a graduate
  student at the time" of the dinner, id. , 13 7.


                                                     4
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 5 of 57 PageID# 1615




 about 'Uncle Joe."' Id. ,r 137 (emphasis in original). Lokhova told a reporter from the New York

 Times that the conversation lasted "ten mins tops," id. ,r 137, while her partner David North told

 the Journal that it was a "twenty-minute public conversation." Id. ,r 107. The complaint alleges

 that "[n]o one expressed any concerns of any kind" about the events of this dinner, which Halper

 did not attend, id. ,r 46-4 7, and that Halper knew that nothing concerning occurred at the dinner

 because a Cambridge colleague told him as much. Id. ,r 47 n. 7. The complaint further asserts that

 Dearlove "would never have allowed Lokhova to attend an event with General Flynn ... if

 Dearlove had had any concerns with Lokhova," id. ,r 42, and that Lokhova and Dearlove

 continued to engage professionally without issue in the years following the dinner, see,~, id.

 ,r 61. The complaint includes a photo of Dearlove shaking hands with Flynn at the dinner. Id.
 ,r 49.
          After the dinner, "Andrew asked Lokhova to stay in occasional contact with General

  Flynn," in the hopes that "Flynn might speak again at the Seminar or do business with CSL" Id.

 ,r 50. Lokhova "had occasional email contact with General Flynn after February 2014," and
 "Andrew was copied or saw all the email exchanges, which were general in nature." Id. The

 complaint states that Flynn did not sign any of these emails "General Misha," did not invite

  Lokhova to Moscow, and did not ask Lokhova to serve as a translator. Id. ,r 51-53. Apart from

 the 2014 dinner and these emails, Lokhova has not spoken to or met with Flynn. Id. ,r 13 7.

          In December 2015, Flynn traveled to Moscow. Id. ,r 62. Lokhova "never discussed going

 to Moscow with General Flynn" and "did not even know about" the trip. Id. ,r 64. In "late 2015,

  General Flynn informally became an advisor to the Trump presidential campaign." Id. ,r 65.

 "Sometime in early 2016, the FBI began to investigate Flynn 'based on his relationship with the

  Russian government."' Id. ,r 66 n.10.



                                                  5
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 6 of 57 PageID# 1616



         In January 2016, Andrew invited Lokhova and her partner to have dinner with Halper and

 his wife. Id. ,r 68. The complaint alleges that Halper wanted to "probe [Lokhova] for information

 relating to Flynn." Id. ,r 70. Lokhova declined the invitation, which "outraged" Andrew,' after

 which "relations deteriorated" between the two, resulting in Andrew "walk[ing] away from [a]

  lucrative publishing contract" he and Lokhova had with Basic Books and Penguin. Id. ,r,r 60, 72.

  Later that year, Lokhova obtained other publishing contracts with Norton US and Harper Collins

  for her book "The Spy Who Changed History," id. ,r 78, which was ultimately published in June

  2018, id. ,r 12 (linking to https://www.svetlanalokhova.com/biography).

         The complaint alleges that in July 2016, Halper resigned from his role as co-convener of

  the Seminar "to assist the FBI in its covert investigation of the Trump campaign." Id. ,r 76 n. 11.

  The complaint further alleges that after the November 2016 election, "Halper seeded" media

  outlets "with false and defamatory statements about Lokhova and General Flynn - statements

  that were eagerly republished with no evidentiary support and for the sole purpose of advancing

  the sensational and false narrative." Id. ,r 82. In December 2016, non-defendant the Financial

  Times published an article titled "Intelligence Experts Accuse Cambridge Forum of Kremlin

  Links." Id. ,r,r 83-84. The article stated, in part, that Dearlove and Halper stepped down from the

  Seminar due to perceived Russian influence on the group. Id. ,r 84. The complaint claims that the

  alleged "Russian influence" was intended to refer to Lokhova, id. ,r 85, and that neither Halper

  nor Dearlove genuinely had any concern about any such influence. Instead, Halper's

  "misrepresentations and propaganda ... were designed to seed the false narrative about

  Lokhova." Id. ,r 86.

         In January 2017, Flynn was appointed National Security Advisor, but he resigned less

  than a month later. Id. ,r,r 90, 91. The complaint alleges that Halper was the source for, or




                                                    6
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 7 of 57 PageID# 1617




  conspired with the source for, a variety of articles discussing Flynn published between 2016 and

  2017 by non-defendant British media outlets,6 and that these articles stated or implied false and

  defamatory information concerning Lokhova, including, but not limited to, that Flynn asked

  Lokhova to travel with him as a translator to Moscow, id. ,r 95; that Flynn signed an email to

  Lokhova as "General Misha," id.; that United States intelligence officials were concerned about

  Flynn's appointment as National Security Advisor because of his encounter with a "woman who

  had trusted access to Russian spy agency records," id. ,r 121; that Flynn's resignation from his

  National Security Advisor position was linked to his "meeting with an Anglo-Russian banker

  once falsely dubbed Crazy Miss Cokehead," id. ,r 127; and that Flynn had "struck up a friendship

  at a Cambridge dinner with a Russian banker turned academic," id. ,r 127.

         On April 1, 2017, in response to one of these articles, defendant Nance tweeted

  "BREAKING: There it is. Flynn poss caught in FSB honeypot w/female Russian Intel asset.

  Nance's Law dude! reporting!" Id. ,r 174. In defining "Nance's Law," Nance tweeted "Nance's

  Law of Intelligence Kismet: Coincidence Takes a Lot of Planning! Like incidentally running into

  a Lovely lady with all GRU's secrets." Id. The next day, MSNBC contributor Joy Reid retweeted

  Nance's first tweet. Id. Nance also appeared on an MSNBC program on May 6, 2017, on which




  6
    The complaint references a variety of articles allegedly containing false and defamatory
  information, including a February 19, 2017 Sunday Times of London article titled "Impulsive
  General Misha Shoots Himself in the Foot," id. ,r 94; a March 31, 201 7 Guardian article titled
  "Michael Flynn: New Evidence Spy Chiefs Had Concerns about Russian Ties," id. ,r 119; a
  March 31, 201 7 Daily Mail article titled "Disgraced Trump Aide, and Questions over His
  Meeting with Cambridge Historian at Intelligence Seminar Raised Concerns among British and
  US Security Chiefs," id. ,r 125; and an April 2, 2017 Daily Telegraph article titled "Cambridge
  University Dragged into Row over Donald Trump's ex-spy chiefs links to Russia," id. The
  complaint alleges that these articles have been retweeted and otherwise discussed on the internet
  in the years since their initial publication. Because these articles were published by media outlets
  that are not defendants in this civil action, they are only relevant to the extent of Halper' s alleged
  involvement.


                                                     7
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 8 of 57 PageID# 1618




 he stated, among other things, that Flynn may have had contact with a "Russian intelligence

  officer" at Cambridge. Id. ,r 175 (linking to https://www.msnbc.com/am-joy/watch/nance-was-

  flynn-recruited-by-foreign-powers-937950787864). The complaint asserts that in issuing these

 tweets and appearing on this program, Nance was acting as an "authorized agent[]" of

 NBCUniversal, and that NBCUniversal is liable for his statements through the doctrine of

 respondeat superior. Id. ,r 173.

           The complaint claims that after Halper gave the Journal, the New York Times, and the

  Post false information about Lokhova's "relationship[]" with Flynn, these defendants contacted

  Lokhova and other Cambridge academics in February and March 2017 and were told that any

  allegations about her "relationship" with Flynn were false. Id. 1,r 101-108, 133, 134. The

  complaint alleges that in response to this information, David Ignatius, a Post columnist,

  "represented that he had no interest in publishing anything, as there was nothing to publish." Id.

 ,r 108.
           The Journal published an article on March 17, 2017 titled "Michael Flynn Didn't Report

  2014 Interaction with Russian-British National." Id. ,r 109. The complaint claims that the article

  was "intentionally laden with false facts," and that the "gist and defamatory implication ... was

  that Lokhova engaged in unlawful or suspicious interactions with General Flynn on behalf of the

  Russia[n] government that should have been reported to the DIA." Id. ,r 111. The complaint

  alleges that the article was "republished thousands of times on Twitter,"7 id. 1 112, and relied


  7
    The complaint only specifically mentions four tweets referring to the Journal article, three of
  which appear to have been published in 2017. The link for the fourth tweet is inoperative. The
  complaint also includes a link to a Twitter webpage that appears to list instances in which
  Twitter users have linked to the Journal article in tweets, which shows that Twitter users have
  issued tweets linking to the Journal article as recently as May 23, 2019. Id. ,r 112 (linking
  to https://twitter.com/search?q=https%3A%2F%2Fwww.wsj.com%2Farticles%2Fmike-flynn-
  didnt-report-20 l 4-interaction-with-russian-british-national- l 489809842&src=typd ).


                                                   8
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 9 of 57 PageID# 1619



  upon by other media outlets, id. 'if'if 113, 114, and that the Journal has refused to retract or correct

 the article, in spite of repeated requests, id. ,r 116.

           On May 12, 2017, the BBC published an interview with Lokhova "in which Lokhova

  explained the truth about what happened at the Cambridge dinner in February 2014 and her

  limited and infrequent interactions with General Flynn." Id. ,r 135. Lokhova sent this story to a

  reporter at the New York Times, and also provided written statements explaining her side of the

  story. Id. ,r 136, 137. After this interaction, the New York Times "shelved [a planned] story." Id.

 ,I 138.

           The complaint goes on to allege that in May 2017, "the FBI opened an investigation into

  whether President Trump was secretly working on behalf of Russia against American interests."

  Id. ,I 142. That month, John 0. Brennan, former director of the Central Intelligence Agency,

  testified before Congress that he was "worried by a number of the contacts that the Russians had

  with U.S. persons," because he "[knew] what the Russians try to do. They try to suborn

  individuals and they try to get individuals, including U.S. persons, to act on their behalf either

  wittingly or unwittingly," id. ,r 146. Although Brennan did not refer to Lokhova by name, the

  complaint theorizes that he "was expressly referring to Flynn and Lokhova," and that Halper was

 the source of Brennan's information. Id. ,I 147. The Post published an article on May 23, 2017,

 discussing Brennan's testimony. Id. ,r 146.




                                                      9
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 10 of 57 PageID# 1620



          On May 18, 2018, 8 the New York Times published an article entitled "FBI Used

  Informant to Investigate Russia Ties to Campaign, Not to Spy, as Trump Claims,"9 for which the

  complaint claims Halper was the source. Id. ,r,r 155, 157. The article was 1,357 words long, of

  which only the following 164-word discussion is relevant to this litigation:

          The informant also had contacts with Mr. Flynn, the retired Army general who was Mr.
          Trump's first national security adviser. The two met in February 2014, when Mr. Flynn
          was running the Defense Intelligence Agency and attended the Cambridge Intelligence
          Seminar, an academic forum for former spies and researchers that meets a few times a
          year. According to people familiar with Mr. Flynn's visit to the intelligence seminar, the
          source was alarmed by the general's apparent closeness with a Russian woman who was
          also in attendance. The concern was strong enough that it prompted another person to
          pass on a warning to the American authorities that Mr. Flynn could be compromised by
          Russian intelligence, according to two people familiar with the matter. Two years later, in
          late 2016, the seminar itself was embroiled in a scandal about Russian spying. A number
          of its organizers resigned over what they said was a Kremlin-backed attempt to take
          control of the group.

  Id. ,r 158. The New York Times tweeted links to the article on May 18 and 19, 2018, and others

  have linked and referred to the article since then. Id. if 163. The New York Times also

  hyperlinked to this article in an April 9, 2019 article it published. Id.   ,r 5.
          On May 18, 2018, one of the authors of the New York Times article appeared on

  MSNBC's Rachel Maddow Show and discussed with Maddow the allegations in the article. Id.

  ,r 162. That same day, Post reporter Robert Costa appeared on MSNBC's The 11th Hour with
  Brian Williams. Id. if 164. During the broadcast, Williams discussed the allegations in the New

  York Times article, and another guest stated that it "raises red flags" "when you have a Russian




  8
   The link to the article in the complaint states that "[a] version of this article appears in print on
  May 19, 2018, Section A, Page 1 of the New York edition with the headline: Trump Distorts
  Role oflnformant in Campaign." Id. if 155 (linking to
  https://www.nytimes.com/2018/05/18/us/politics/trump-fbi-informant-russia-investigation.html).
  9
   A complete copy of the online version of the April 9, 2019 New York Times article is attached
  as Attachment A.


                                                    10
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 11 of 57 PageID# 1621




  woman getting close to" Flynn and "people worried that he could be compromised." Id. (linking

  to http://www.msnbc.com/transcripts/11th-hour-with-brian-williams/2018-05-18).

         On June 5, 2018, the Post published a 2,262-word story titled "Cambridge University

  Perch Gave FBI Source Access to Top Intelligence Figures-and a Cover as he Reached Out to

  Trump Associates." Id. ,r 165. The complaint quotes the following excerpt from this article:

         During this period, Halper formed a close bond with Dearlove, the now-retired head of
         MI6.

         Together, they launched the Cambridge Security Initiative, which produced research for
         governments and other clients, modeled in part after the Rand Corporation.

         Together, the two also became active in the Cambridge Intelligence Seminar, established
         by another Cambridge professor, Christopher Andrew, formerly an official historian for
         the British domestic intelligence service, MIS.

         All three were present for a 2014 visit by Flynn, then head of the Defense Intelligence
         Agency, who had agreed to speak to the Intelligence Seminar while traveling for Defense
         Department-related activities. During a dinner Flynn attended, Halper and Dearlove were
         disconcerted by the attention the then-DIA chief showed to a Russian-born graduate
         student who regularly attended the seminars, according to people familiar with the
         episode. Both the student and a Defense Department official traveling with Flynn have
         denied that anything inappropriate occurred.

  Id. ,r 170. 10 The complaint describes two "falsehoods" in the article: (1) that Halper "attended"

  the February 2014 dinner, and (2) that Halper and Dearlove were "disconcerted" by the attention

  Flynn paid a Russian-born graduate student who regularly attended the seminars. Id. ,r 171.

  Lokhova claims that the Post knew these statements were false because she told them so and



  10
     A complete copy of the online version of the June 5, 2018 Post article is attached as
  Attachment B. The excerpt included in the complaint contains three minor differences from the
  online version. Specifically, the excerpt in the complaint states that Dearlove is the now-retired
  head of"British intelligence service MI6," while the full article simply states that he is the now-
  retired head of "MI6." The excerpt in the complaint also spells out the term "Rand Corporation,"
  while the full version of the article refers to the "Rand Corp." Finally, the quote in the complaint
  states "Both the student and a Defense Department official traveling with Flynn have denied that
  anything inappropriate occurred," while the full version of the article omits the word "[b]oth."
  None of these differences have any substantive effect on the meaning of the article.


                                                   11
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 12 of 57 PageID# 1622




  shared a copy.of a May 2018 interview she had done with the Times of London setting out her

  side of the story, and because a Post reporter had previously investigated and "determined there

  was nothing to the story." Id. ,r,r 167-16~. The Post article has been retweeted after its initial

  publication, including by Post reporter Costa and the Post itself. Id. ,r,r 5, 172.

          The complaint alleges that MSNBC contributor Nance issued additional tweets

  concerning Lokhova in 2018. On July 16, 2018, Nance tweeted: "NRA-Russia liaison agent

  Maria Butina arrested. I wrote half a chapter about her in @Plot2Destroy moving fm Siberian

  furniture salesgirl to Russian 'gun rights@director in America overnight. #SpyHard." Id. ,r 178

  (linking to https://twitter.com/MalcolmNance/status/1018954261391118338). One response to

  this tweet asked: "A Sparrow?" Nance responded: "No. The technical name for sexy women

  Agents is a 'Svetlana'. Smart ones are 'Natashas."' Id.

          On July 18, 2018, Nance posted a tweet in response to an article about Maria Butina,

  stating: "The technical term for Butina is that she could have been a 'Honeypot'. Her access

  tools were 'exotic charms' & ability to 'handle a gun'. #MataHari #NationalRussian

  Association." Id. ,r 179 (linking to https://twitter.com/MalcolmNance/status/101964

  0292004200450). A response to this tweet asked: "Flynn and Lokhova?" to which Nance

  responded the next day, "Very likely." Id. ,r 179. 11




  11
     During the October 25, 2019 hearing, Lokhova's counsel asserted that Nance had also made
  comments relating to Lokhova during a December 2018 television program on MSNBC. It
  appears that counsel may have been referring to the YouTube video referenced in paragraph 173
  of the Amended Complaint, https://www.youtube.com/watch?v=Eflfl2tvvU8, which was
  published on December 18, 2018. The video is three minutes long, and features Nance discussing
  Flynn on MSNBC. The video references Flynn, and contains statements including that "within
  the intelligence community, the thought was Michael Flynn may have been a turned agent to
  Russian intelligence," although "it was never confirmed"; however, the video does not reference
  Lokhova or Cambridge, and therefore is an example of this complaint's consistent reliance on
  statements that have little to nothing to do with Lokhova.


                                                     12
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 13 of 57 PageID# 1623




          As a result of defendants' actions, Lokhova claims she has suffered damages including,

  but not limited to, humiliation, mental suffering, reputational injury, lost income, lost academic

  and professional opportunities, as well as lost book contracts. Id. ,r 190, 195, 200. She seeks $25

  million in compensatory damages, $350,000 in punitive damages, pre- and post-judgment

  interest, attorneys' fees and costs, and a jury trial. Id. at 72-73.

                                            II. DISCUSSION

              A. Standard of Review

          All served defendants have filed motions to dismiss the complaint under Federal Rule of

  Civil Procedure 12(b)(6). 12 Under this rule, a complaint "must be dismissed when a plaintiffs

  allegations fail to state a claim upon which relief can be granted." Adams v. NaphCare, Inc., 244

  F. Supp. 3d 546,548 (E.D. Va. 2017). To survive a Rule 12(b)(6) motion to dismiss, the

  complaint must allege facts that "raise a right to relief above the speculative level" and "state a

  claim to relief that is plausible on its face." Twombly .. 550 U.S. at 555, 570. "[A] plaintiffs

  obligation to provide the grounds of his entitlement to relief requires more than labels and




  12
     Halper also argues that Lokhova's complaint should be dismissed under Rule 12(b)(l) on
  multiple grounds, including that she lacks standing to seek damages because she filed for
  bankruptcy in the United Kingdom, and as a result only her bankruptcy trustee has standing to
  sue for her financial losses. Lokhova responds that Halper's arguments with respect to her
  bankruptcy depend on unauthenticated documents, cannot be considered without converting the
  motion into one for summary judgment, and are in any event lacking in merit. Although courts
  normally address Rule 12(b)(l) jurisdictional issues before reaching Rule 12(b)(6) issues, the
  Supreme Court has held that "a federal court has leeway to choose among threshold grounds for
  denying audience to a case on the merits" because ''jurisdiction is vital only if the court proposes
  to issue a judgment on the merits." Sinochem Int'l Co. v. Malaysia Intern. Shipping Co., 549
  U.S. 422, 431 (2007) (internal quotation marks and citations omitted). Here, Halper is but one of
  five served defendants, and he is the only one to raise Rule 12(b)(l) issues. In the interests of
  efficiency and because this matter comes before the Court on motions to dismiss rather than
  motions for summary judgment, the Court will resolve these motions on grounds common to all
  defendants under Rule 12(b)(6).


                                                      13
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 14 of 57 PageID# 1624




  conclusions, and a formulaic recitation of the elements of a cause of action will not do."

  Twombly, 550 U.S. at 555 (internal quotation marks and citations omitted).

         In addressing a motion to dismiss, a court must assume the facts alleged in the complaint

  are true and construe the factual allegations in the plaintifrs favor, Robinson v. Am. Honda

  Motor Co., 551 F.3d 218,222 (4th Cir. 2009); however, a court "is not bound by the complaint's

  legal conclusions" or conjectures. Id. Without converting a motion to dismiss into a motion for

  summary judgment, a court may consider the attachments to the complaint, documents

  incorporated in the complaint by reference, and documents "attached to the motion to dismiss, so

  long as they are integral to the complaint and authentic." Sec'y of State for Defence v. Trimble

  Navigation Ltd., 484 F.3d 700, 705 (4th Cir. 2007); see also Healey v. Abadie, 143 F. Supp. 3d

  397,401 (E.D. Va. 2015). Courts may also take judicial notice of items in the public record. Hall

  v. Virgini!b 385 F.3d 421,424 n.3 (4th Cir. 2004).

             B. Analysis 13

                  I. The statute of limitations for Count I

         Defendants first argue that most of Lokhova's claims are time-barred. Because this civil

  action is one of the "relatively rare" ones in which facts sufficient to rule on the affirmative

  statute of limitations defense are alleged on the face of the complaint or are apparent on the face

  of documents integral to the pleadings and incorporated by reference into the complaint, 14 it is

  appropriate to reach this issue on a Rule 12(b)(6) motion. See Go(?dman v. Praxair, Inc., 494

  F.3d 458,464 (4th Cir. 2007); Edwards v. Schwartz, 378 F. Supp. 3d 468, 522-24 (W.D. Va.


  13
    Defendants raise many arguments in support of their motions to dismiss, including that the
  Virginia Immunity Statute bars Lokhova's defamation and tortious interference claims. The
  Court need not address all of them, because a few are dispositive.
  14
    Although the parties dispute whether the various media articles referenced in the complaint are
  defamatory, there does not appear to be a dispute as to the authenticity of the articles.


                                                    14
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 15 of 57 PageID# 1625



  2019) (reaching the affirmative defense of substantial truth at the motion to dismiss stage based

  on the allegations in the complaint and an exhibit attached to the motion to dismiss, which was

  incorporated by reference into the plaintiffs pleadings).

         The parties agree that the statute of limitations for defamation in Virginia is one year. 15

  "Any cause of action that a plaintiff has for defamation accrues on the date that the defamatory

  acts occurred," Askew v. Collins, 283 Va. 482,487 (2012), which in this case would be the date

  the allegedly defamatory statements were published, see Hatfill v. New York Times Co., 416

  F.3d 320,334 (4th Cir. 2005). Therefore, because this lawsuit was first filed on May 23, 2019,

  only materials published between May 23, 2018 and the present can be the basis for liability.

  Accordingly, defamation claims based on the following original publications are time-barred: the

  March 17, 2017 Journal article; the April 2017 Nance tweets; the May 2017 MSNBC program;

  the May 18, 2018 Times article; the May 18 and 19, 2018 tweets by the New York Times; the

  statements made during the May 18, 2018 Rachel Maddow Show and The 11th Hour with Brian




  15
     There is a dispute among the parties as to whether Virginia, New York, or District of
  Columbia law should apply to the substantive issues in this civil action. This dispute is of little
  consequence in the statute of limitations context, because regardless of which law applies to the
  substantive issues in this action, "the applicable statute of limitations . . . [is a] procedural
  matter[] governed by the law of the forum state, namely Virginia." Lewis v. Gupta, 54 F. Supp.
  2d 611,616 (E.D. Va. 1999). Even if Virginia law did not apply, the one-year statute of
  limitations for defamation claims is the same in all three jurisdictions. Va. Code§ 8.01-247.1
  ("Every action for injury resulting from libel, slander, insulting words, or defamation shall be
  brought within one year after the cause of action accrues); D.C. Code§ 12-301 ("Except as
  otherwise specifically provided by law, actions for the following purposes may not be brought
  after the expiration of the period specified below from the time the right to maintain the action
  accrues: .... (4) for libel, slander .... -- 1 year"); N.Y. C.P.L.R. § 215 ("The following actions
  shall be commenced within one year: .... 3. an action to recover damages for ... libel,
  slander").


                                                   15
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 16 of 57 PageID# 1626



  Williams; and all statements Halper allegedly made to any media outlets when serving as a

  source for articles published before May 23, 2018. 16

         Lokhova does not contest that these original publications of the allegedly defamatory

  materials occurred before May 23, 2018. Instead, she argues that each time the allegedly

  offending articles have been tweeted, retweeted, hyperlinked, referenced, or otherwise relied

  upon (hereinafter, "electronic references"), the statute of limitations begins anew. This argument

  is unpersuasive. 17

                         a. The single publication rule

          Defendants argue that even to the extent there have been electronic references to, or

  distribution of, the allegedly defamatory materials since May 22, 2018, those occurrences did not

  retrigger the statute of limitations under the single publication rule, "which permits only one

  cause of action to be maintained for any single publication, even if heard or read by two or more

  third persons." Katz v. Odin, Feldman & Pittleman, P.C., 332 F. Supp. 2d 909, 918 (E.D. Va.

  2004) (citing Morrissey v. William Morrow Co .• 739 F.2d 962 (4th Cir. 1984)). "Although

  subsequent distribution of a defamatory statement may continue to increase plaintiffs

  compensable damages, it does not create independent actions or start the statute of limitations

  running anew." Katz, 332 F. Supp. 2d at 918. The rule applies to "defamatory forms of mass

  communication or aggregate publication." Eramo v. Rolling Stone, LLC, 209 F. Supp. 3d 862,


  16
    The defendants do not discuss every article, video, tweet, and other statement referenced in the
  complaint in their briefing. This is perhaps unsurprising, given that the complaint incorporates by
  reference over 150 hyperlinks, some of which are relevant to Lokhova's allegations against the
  defendants and some of which are not.
  17
    As an initial matter, many of the cited electronic references also occurred outside the statute of
  limitations and are themselves time-barred. The complaint identifies no timely electronic
  references whatsoever to the statements on the Rachel Maddow Show, the 11th Hour with Brian
  Williams, or the May 2017 MSNBC program. Therefore, there is no question that defamation
  claims based on those statements are time-barred.


                                                   16
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 17 of 57 PageID# 1627



  879 (W.D. Va. 2016), reconsideration granted on other grounds, No. 3:15-cv-23, 2016 WL

  5942328 (W.D. Va. Oct. 11, 2016). Under the rule, a single publication includes "[a]ny one

  edition of a book or a newspaper." Doe v. Roe, 295 F. Supp. 3d 664, 670 (E.D. Va. 2018)

  (internal quotation marks and citation omitted). "Jurisdictions that have adopted the single

  publication rule are nearly unanimous in applying it to internet publications," Eramo, 209 F.

  Supp. 3d at 879 (internal quotation marks and citations omitted), and a court in this district has

  suggested that the rule "applies ... to ... the distribution of newspapers [and] ... internet posts .

  . . ." Doe, 295 F. Supp. 3d at 671 n.8. The rule was designed "to avoid the overwhelming

  multiplicity of lawsuits that could result from defamatory statements contained in mass

  publications such as newspapers and magazines." Armstrong v. Bank of Am., 61 Va. Cir. 131, at

  *2 (2003). Although the Virginia Supreme Court does not appear to have formally addressed this

  issue, the Fourth Circuit has determined that Virginia would follow "[t]he great majority of states

  [that] now follow the single publication rule." See Morrissey~ 739 F.2d at 967 (4th Cir. 1984)

  (internal quotation marks and citations omitted); Semida v. Rice, 863 F .2d 1156, 1161 n.2 (4th

  Cir. 1988); see also Phillips v. Loudoun Cty. Pub. Sch., No. 1: 19-cv-501, 2019 WL 5445292, at

  *8 (E.D. Va. Oct. 23, 2019). Because this civil action involves publications by major media

  organizations about matters of public concern, the application of the single publication rule has

  significant First Amendment implications.

                         b. The republication doctrine

         Despite the single publication rule, Lokhova argues that the post-May 22, 2018 electronic

  references to otherwise time-barred articles bring those earlier publications within the statute of

  limitations under the republication doctrine, which provides that "where the same defamer

  communicates a defamatory statement on several different occasions to the same or different



                                                   17
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 18 of 57 PageID# 1628




  audience, each of those statements constitutes a separate publication" triggering a new the statute

  oflimitations. Doe, 295 F. Supp. 3d at 670-71; see also WJLA-TV v. Levin, 264 Va. 140, 153

  (2002). Some courts have described this doctrine as an exception to the single publication rule.

  Eramo, 209 F. Supp. 3d at 879. Republication includes instances where the publisher has

  "affirmatively reiterated" the statement. Id. (quoting Clark v. Viacom Int'l Inc., 617 Fed. App'x.

  495, 505 (6th Cir. 2015)). Although it is "less clear how the republication exception to the single

  publication rule applies in the context of electronic media," Eramo, 209 F. Supp. 3d at 879,

  courts outside Virginia have held that "a statement on a website is not republished unless the

  statement itself is substantively altered or added to, or the website is directed to a new audience."

  Id. (quoting Yeager v. Bowlin, 693 F.3d 1076, 1082 (9th Cir. 2012)). For the reasons discussed

  below, Lokhova's argument that the republication doctrine should apply fails.

                                1.   Defendants' alleged republication

         The republication exception typically applies to republication by the defendant itself.

  Here, the only timely alleged republication by a defendant of an otherwise time-barred article

  was the online version of the April 9, 2019 New York Times article (Attachment A), which

  referenced and included a hyperlink to its May 18, 2018 article. Am. Compl. 15. Lokhova does

  not contend that the April 9, 2019 article was itself defamatory; instead, she appears to be

  arguing that because the article contains a link to the May 18, 2018 article, it constitutes a

  republication of that earlier article, which Lokhova does allege was defamatory. The 1,357-word

  May 18, 2018 article, in turn, briefly mentions Flynn's "apparent closeness with a Russian

  woman" in attendance at the February 2014 event, and states that concerns about this closeness

  "prompted another person to pass on a warning to the American authorities that Mr. Flynn could

  be compromised by Russian intelligence." Id. 1158. The May 2018 article also states that in late



                                                    18
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 19 of 57 PageID# 1629




  2016, a "number of [the Seminar's] organizers resigned over what they said was a Kremlin-

  backed attempt to take control of the group." Id. Even if these May 2018 statements were

  themselves defamatory of Lokhova, which is extremely dubious, they were published more than

  a year before Lokhova's complaint was filed. The April 9, 2019 article does nothing to bring

  these statements within the statute of limitations period.

         As persuasive case law from other circuits suggests, although "creating hypertext links to

  previously published statements" may technically direct audiences' attention to the prior

  dissemination of those statements, such links do not constitute republication. Clark, 617 F.

  App'x at 505-507 ("Nor does the republication doctrine apply where audience attention is

  directed toward the allegedly defamatory statements' preexisting dissemination .... Thus, run-

  of-the-mill hyperlinks ... typically demonstrate neither the intent nor the ability to gamer a

  wider audience than the initial iteration of the online statement could reach."); In re Philadelphia

  Newspapers, 690 F.3d 161, 174-75 (3d Cir. 2012), as corrected (Oct. 25, 2012) (collecting

  cases) ("Several courts specifically have considered whether linking to previously published

  material is republication. To date, they all hold that it is not based on a determination that a link

  is akin to the release of an additional copy of the same edition of a publication because it does

  not alter the substance of the original publication."). There is good reason for this rule. As the

  Third Circuit has observed,

          [w]ebsites are constantly linked .... If each link ... were an act of republication, the
          statute of limitations would be retriggered endlessly and its effectiveness essentially
          eliminated. A publisher would remain subject to suit for statements made many years
          prior, and ultimately could be sued repeatedly for a single tortious act the prohibition of
          which was the genesis of the single publication rule.

  In re Philadelphia Newspapers, LLC, 690 F.3d at 175. Therefore, the New York Times' 2019

  hyperlink is insufficient to retrigger the statute of limitations.



                                                     19
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 20 of 57 PageID# 1630




         Lokhova nevertheless argues that there is a factual question whether the alleged

  republication included additional content beyond a hyperlink that would constitute republication,

  and that the Court must therefore deny the motion to dismiss at this stage of the litigation.

  Although this argument might be meritorious in other contexts, it fails here. The New York

  Times' April 9, 2019 article, titled "Justice Dept. Watchdog's Review of Russia Inquiry Is

  Nearly Done, Barr Says," does not mention or concern Lokhova; instead it focuses on the

  Inspector General's investigation "into aspects of the Russia inquiry, including whether law

  enforcement officials abused their powers in surveilling a former Trump campaign aide." See

  Am. Compl. ,r 5 (linking to https://www.nytimes.com/2019/04/09/us/politics/russia-

  investigation-barr.html). The article's discussion of Halper includes a sentence containing a

  hyperlink to the May 18, 2018 article. Id. The underlined portion of the following sentence

  contains the hyperlink: "Mr. Halper's contacts have prompted Republicans and the president to

  incorrectly accuse the F .B.I. of spying on the campaign." Id. This statement does not

  substantively alter or add to the portion of the May 18, 2018 article that allegedly defamed

  Lokhova. "[U]nder traditional principles of republication, a mere reference to an article,

  regardless how favorable it is as long as it does not restate the defamatory material, does not

  republish the material." In re Philadelphia Newspapers, LLC, 690 F.3d at 175. This is because

  "[w ]bile [a reference] may call the existence of the article to the attention of a new audience, it

  does not present the defamatory contents of the article to the audience." Salyer v. Southern

  Poverty Law Center, Inc., 701 F.Supp.2d 912, 916 (W.D. Ky. 2009) (emphasis in original).

  Under this persuasive case law, the New York Times' 2019 article does not retrigger the statute

  of limitations for the May 18, 2018 article.




                                                    20
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 21 of 57 PageID# 1631




         Further, none of the case law cited by Lokhova supports reaching a different

  conclusion. 18 Some of the cases Lokhova cites discuss the republication issue only in passing or

  in a different context and are therefore of limited utility. See, e.g., Gilmore v. Jones, 370 F. Supp.

  3d 630, 658 n.30, 677 n.50 (W.D. Va. 2019), motion to certify appeal granted, No. 3:18-cv-l 7,

  2019 WL 4417490 (W.D. Va. Sept. 16, 2019) (finding that an alleged republication was

  sufficient to enable the court to exercise specific personal jurisdiction over a defendant and to

  state a claim for defamation, but not addressing the question of whether an alleged republication

  restarts the statute of limitations). Most of the cited cases in which courts have found that a

  defendant's later statement could constitute a republication are readily distinguishable, and

  Lokhova' s reliance on them is therefore misplaced. In Eramo, for example, a court found at the

  motion for summary judgment stage that there was a genuine dispute of material fact as to

  whether an Editor's Note appended to an allegedly defamatory article constituted a republication,

  and that the question therefore needed to be submitted to a jury. In sharp contrast to the New

  York Times' passing reference to a general conclusion in the original article, the entire Editor's

  Note in Eramo focused on the content of the original allegedly defamatory article, and the Note

  restated allegedly defamatory statements from the original article at length. No. 3:15-cv-23, [Dkt.

  No. 1-1] at 81-84. Similarly, in Doe and Enigma Software Gm. USA, LLC v. Bleeping

  Computer LLC, the courts concluded that where a defendant had made multiple different

  allegedly defamatory statements, each statement could constitute a republication. 295 F. Supp.

  3d 664,673 (E.D. Va. 2018); 194 F. Supp. 3d 263,277 (S.D.N.Y. 2016). And in League of

  United Latin Am. Citizens - Richmond Region Council 4614 v. Pub. Interest Legal Found., No.



  18
    Although Lokhova has cited a large number of cases, only those that are most relevant need be
  addressed.


                                                   21
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 22 of 57 PageID# 1632




  l:18-cv-423, 2018 WL 3848404, at *l, 7 (E.D. Va. Aug. 13, 2018), the court found that a

  document the defendants issued as a "sequel" to an allegedly defamatory original document was

  a republication, where the sequel document repeated the allegedly defamatory statements. In

  those cases, unlike this one, the defendants' subsequent statements themselves included allegedly

  defamatory content, and were not mere references to portions of their initial statement that had

  nothing to do with the plaintiff. For these reasons, the April 2019 New York Times article did

  not restart the statute of limitations for its May 18, 2018 article.

                                11.   Third-party republication of the media defendants' statements

          Lokhova's argument does not stop there. She asserts that the media defendants are not

  only liable for their own republications, but also for third parties' electronic references to their

  allegedly defamatory statements. Lokhova cites to third-party tweets posted on or after May 23,

  2018 that link to and discuss the media defendants' allegedly defamatory articles. See, e.g., Am.

  Compl. 1 112 (citing tweets commenting on and linking to the 2017 Journal article); 1 163 (citing

  tweets commenting on and linking to the 2017 Journal article and the 2018 New York Times

  article); 1 172 (citing tweets published by Costa and the Post, which third parties have

  commente~ on); 1,r 178 and 179 (linking to the 2018 Nance tweets, which other Twitter users

  have subsequently commented on and retweeted).

          This argument is similarly unpersuasive. Lokhova has not cited any case holding that a

  media organization is liable in perpetuity for third-party tweets of its allegedly defamatory

  materials. Indeed, Lokhova's argument is inconsistent with persuasive case law from other

  courts, which "have concluded that statements posted to a generally accessible website are not

  republished by" "a third party's posting the statement elsewhere on the internet." ~lark, 617 F.

  App'x at 505 (citing Jankovic v. Int'l Crisis Grp., 494 F.3d 1080, 1087 (D.C. Cir. 2007) ("In the



                                                     22
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 23 of 57 PageID# 1633




  print media world, the copying of an article by a reader-even for wide distribution-does not

  constitute a new publication. See Restatement § 577A cmt. d & illus. 6. The equivalent

  occurrence should be treated no differently on the Internet.")). This rule is sensible; if a

  defendant's own hyperlink or reference to the alleged defamatory material does not constitute

  republication that creates additional liability for the defendant, it would be bizarre to conclude

  that an unrelated third party's independent hyperlink, tweet, or other electronic reference does so.

         Further, even to the extent the third-party electronic references include new comments on

  the allegedly defamatory materials, those comments do not constitute republication for which the

  original publisher can be held liable. "[T]he ability of third parties to comment on articles is a

  unique advantage of the internet, and thus application of the republication concept" to third-party

  comments would be inappropriate. See Biro v. Conde Nast, 963 F. Supp. 2d 255,268 (S.D.N.Y.

  2013), affd, 807 F.3d 541 (2d Cir. 2015), and aff d, 622 F. App'x 67 (2d Cir. 2015). In fact, the

  availability of forums like Twitter can sometimes enable people who believe they have been

  defamed to be able to debunk the statements they believe are defamatory. See David S. Ardia,

  "Reputation in a Networked World: Revisiting the Social Foundations of Defamation Law," 45

  Harv. C.R.C.L. L. Rev. 261,318 (Summer 2010) ("On the Internet, those who believe they have

  been defamed can quickly add their side of the story to the comments section or, perhaps, be

  accorded the ability to have a link to their own Web site included with the original statement or

  added to search results."). Indeed, Lokhova herself has used Twitter to dispute some of the

  allegations in defendants' articles. See Am. Compl. ,r 112 (linking to

  https://twitter.com/search?q=https%3A%2F%2Fwww.wsj.com%2Farticles%2Fmike-flynn-

  didnt-report-2014-interaction-with-russian-british-national-1489809842&src=typd, which

  includes a tweet thread issued by Lokhova stating, in part: "I woke up on the morning of March




                                                    23
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 24 of 57 PageID# 1634




  18, 201 7 to read a story full of errors, _innuendo, 'anonymous sources', 'former senior officials',

  etc. All the hallmarks of a hit on @GenFlynn. ").

         In support of her republication argument, Lokhova relies on Weaver v. Beneficial

  Finance Co., 199 Va. 196 (1957), a Virginia Supreme Court decision issued over 60 years ago,

  well before the advent of the internet and Twitter. Weaver did not involve publication by a media

  defendant. Instead, it involved an allegedly defamatory letter sent by the defendants to the

  plaintiffs employer stating that the plaintiff owed the defendants money and effectively asking

  for the employer's assistance in ensuring that the debt be paid. Id. at 197-98. Although any claim

  based on the original publication of the letter was time-barred, the letter was subsequently

  republished before a promotion board convened to consider the plaintiffs record. In that context,

  the court observed that "the author or originator of a defamation is liable for a republication or

  repetition thereof by third persons, provided it is the natural and probable consequence of his act,

  or he has presumptively or actually authorized or directed its republication." Id. at 199. The court

  determined that "[t]he jury could conclude from [defendants'] statement [in the letter] that [they]

  were requesting that the letter be republished to [plaintiff's] superiors at a future date or that the

  republication was the natural and probable consequence of their act," which would retrigger the

  statute of limitations. Id. at 201. The Weaver court quoted a secondary source stating that "where

  the words declared on are slanderous per se their repetition by others is the natural and probable

  result of the original slander," id. at 200 (quoting Newell, Slander and Libel (4th Ed.)§ 303);

  however, the court made clear that "the original author is not responsible if the republication or

  repetition is not the natural and probable consequence of his act, but is the independent and

  unauthorized act of a third party," id. at 199. Lokhova argues that republication by third parties

  was the natural and probable result of defendants' statements, because those statements were



                                                    24
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 25 of 57 PageID# 1635




  defamatory per se, and defendants "knew or should have known that their defamatory statements

  would be republished over and over by third-parties to Lokhova's detriment." Am. Compl. ,r,r

  186, 187.

         Contrary to Lokhova's assertions, Weaver does not support her position, and in fact

  undermines it by recognizing special rules "applicable to newspapers and magazines," 19 as

  articulated in Hartmann v. Time, Inc., 166 F.2d 127 (3d Cir. 1947). In Hartmann, the Third

  Circuit observed that the single publication rule

         is the preferable one and is recommended both by logic and by public policy.
         Public policy must regard the freedom of the press and while the law must exact
         penalties for libel the instruments of free and effective expression, newspapers
         and magazines which are published on a nationwide basis, should not be
         subjected to the harassment of repeated law suits.

  Id. at 134. The Weaver court also quoted a secondary source stating that ''the publisher of a

  newspaper or magazine has been held not responsible for the acts of third persons who, after the

  original publication, sell copies of the newspaper or magazine to others." Weaver, 199 Va. at 200

  (quoting 53 C.J.S., Libel and Slander, § 85, p. 137). The principles underlying this rule are

  doubly important in the age of the internet, because holding the media defendants liable for

  subsequent third-party distribution via Twitter or other forms of electronic distribution "would

  implicate an even greater potential for endless retriggering of the statute of limitations,

  multiplicity of suits and harassment of defendants," which would create "a serious inhibitory

  effect on the open, pervasive dissemination of information and ideas over the [i]ntemet, which is,

  of course, its greatest beneficial promise." Firth v. State, 98 N.Y.2d 365, 370 (2002).




  19
   See Weaver, 199 Va. at 200 ("[F]or a discussion of the rules applicable to newspapers and
  magazines see Hartmann v. Time.").


                                                      25
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 26 of 57 PageID# 1636




         Lokhova cites cases confirming that republication by third parties may under some

  circumstances trigger a new cause of action; however, she has cited no case holding that it is

  appropriate to hold media defendants liable in perpetuity for third-party tweets of their

  publications. In fact, some of the cited cases support the proposition that subsequent independent

  and unauthorized publication by unrelated third parties does not create liability for the original

  publisher. For example, in Doe, the court held that an individual's own publication of multiple

  different allegedly defamatory statements retriggered the statute of limitations, but observed that

  the "result might well have been different" if, as here, the defendant's original statement had

  subsequently "been distributed to various individuals ... without [defendant] affirmatively

  republishing [the] story." 295 F. Supp. 3d at 672. Likewise, in Dragulescu v. Virginia Union

  Univ., 223 F. Supp. 3d 499, 509 (E.D. Va. 2016), the court observed that under the republication

  doctrine, "each successive publication of an old or preexisting defamatory statement gives rise to

  a new cause of action," id., but confirmed that when the single publication rule applies,

  "subsequent viewings of one allegedly defamatory document do not constitute successive

  publications." Id. at 512. The court in Dragulescu also held that a defendant was not liable for

  rumors circulated among third parties about the plaintiff, because those rumors could not be

  "attributed" to defendant. Id. at 512. Similarly here, defendants are not liable for third-party

  tweets and other postings because those statements cannot be attributed to them.

          Some of the case law cited by Lokhova's counsel suggests that third-party re-publishers

  themselves ought to be liable when they adopt a defamatory statement as their own, and that may

  be appropriate in some instances. See, e.g., Reuber v. Food Chem. News, Inc., 925 F.2d 703, 712

  (4th Cir. 1991) (''Under the republication rule, one who repeats a defamatory statement is as

  liable as the original defamer.") (internal quotation marks and citations omitted). But Lokhova



                                                   26
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 27 of 57 PageID# 1637




  has not sued any third-party re-publishers here. Instead, she seeks to hold the original mass

  media publishers liable for third-parties reposting and commenting on their articles. Adopting

  Lokhova's argument with respect to the media defendants, in the age of the internet, would

  violate the single publication rule, render the statute of limitations meaningless, and undermine

  First Amendment protections of the press. For these reasons, it is rejected by the Court.

                              111.   Third-party republication of Halper' s statements

         For similar reasons, the Court finds that the alleged third-party republication of

  statements allegedly made by Halper did not retrigger the statute of limitations for those

  statements. In addition to the electronic references to the media defendants' articles discussed

  above, the complaint also mentions various electronic references to articles published by non-

  defendant media outlets, for which the complaint alleges Halper was the original source. See,

  ~   Am. Compl. 187 (citing tweets commenting on and linking to the 2016 Financial Times

  article); 1 98 (citing tweets including the phrase "General Misha"); 1 99 (citing tweets

  commenting on and linking to the 201 7 Sunday Times of London article); 1 122 (citing a

  September 17, 2018 article in the Atlantic and tweets commenting on and linking to the 2017

  Guardian article); 1128 (citing tweets commenting on and linking to the 2017 Telegraph article).

  The link between Halper and these subsequent electronic references is even more attenuated than

  it is for the media defendants. To survive a motion to dismiss, Lokhova must sufficiently allege

  facts, not conclusions, which adequately identify Halper as the source of the allegedly

  defamatory statements given to the various media outlets in the first place, as well as establish

  that Halper is somehow responsible in perpetuity for independent third parties subsequently

  tweeting or writing about the articles in which his alleged statements appeared. Halper

  persuasively argues that Lokhova has not even established the first link in this chain, because she



                                                  27
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 28 of 57 PageID# 1638




  has not provided sufficient information about his alleged defamatory statements to the various

  media outlets to satisfy Rule 8. See Scott v. Carlson, No. 2:18-cv-47, 2018 WL 6537145, at *3

  (W.D. Va. Dec. 2, 2018) ("Federal pleading standards require that a plaintiff specifically allege

  each act of defamation."). As to the link between the allegedly defamatory articles and the third-

  party republications, the arguments about the dangers of a multiple publication rule in the

  context of the internet apply not only to the media defendants, but also to individuals who are

  alleged to have been the source for articles published by the media. Protecting media defendants

  from never-ending liability for third-party electronic republications would mean little if the

  protection did not also extend to their sources.

         The parties' briefing references cases in which courts have held sources of information

  liable for subsequent republication of their information, see, e.g., Blue Ridge Bank v. Veribanc,

  Inc., 866 F.2d 681 (4th Cir. 1989); Moore v. Allied Chemical Corp, 480 F. Supp. 364 (E.D. Va.

  1979). These cases are of limited value as they were decided more than 30 years ago, before the

  ubiquity of the internet, and their discussion of the republication issue is sparse. In Moore, for

  example, the court held that the statute of limitations for a defamation claim could be retriggered

  upon the republication by third-party media outlets of the defendant's otherwise time-barred

  statements about the plaintiffs involvement in a chemical disaster. Even in the era when Moore

  was issued, its approach was "far from universally accepted." Foretich v. Glamour, 741 F. Supp.

  247,253 n.9 (D.D.C. 1990) (collecting cases). Moreover, because of the age of the decision, the

  Moore court did not consider the nature of the internet in developing its theory of liability.

         Blue Ridge is easily distinguishable. In that case, the defendant, a financial reporting

  service, created a report containing inaccurate information about the plaintiff bank, and sent that

  report upon request to a newspaper columnist. In exchange for providing the report, the



                                                     28
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 29 of 57 PageID# 1639



  defendant reporting service "expected to be cited as the source of the information." 866 F .2d at

  683. The court therefore held that the defendant could not credibly argue that the subsequent

  publication of information from the report by the newspapers carrying the journalist's column

  was an "improbable or unnatural result" of its actions under Weaver. Id. at 690. Blue Ridge's

  holding is uncontroversial. It stands for the principle that when a source intentionally provides

  defamatory information to a media professional with the expectation of being cited as a source of

  the information, that source cannot later escape liability by claiming that the publication of that

  information was not a natural or probable consequence. Blue Ridge does not stand for the

  proposition that unnamed sources who provide information to media outlets are liable in

  perpetuity for any subsequent discussions of that information by third parties, let alone liable for

  all later online chatter stemming from that information. For these reasons, Halper, like the media

  defendants, is not liable for the third-party electronic references alleged in the complaint.

  Accordingly, all of Lokhova's defamation claims, but for those arising out of statements made by

  defendants themselves on or after May 23, 2018, are time-barred.

                 2. The timely publications20




  20
     In addressing Lokhova's timely claims, there is a threshold question of whether Virginia, New
  York, or District of Columbia provides the applicable law. Determining which law should apply
  to substantive issues in a multi-jurisdiction, multi-defendant lawsuit involving internet
  publications can be somewhat complex, but as a practical matter, the choice of law issue is of
  little consequence, because the laws of all three jurisdictions support the same result: dismissal
  of Lokhova's claims. Because Lokhova's claims may be dismissed on grounds common to all
  three jurisdictions, the applicability of state-specific statutes like the Virginia anti-SLAPP
  statute, Va. Code§ 8.01-223.2, need not be resolved, and the Court will not award attorneys'
  fees under that statute. In addition, to the extent Lokhova's claims implicate constitutional rights,
  federal law applies, see AESP, Inc. v. Signamax, LLC, 29 F. Supp. 3d 683, 687 (E.D. Va. 2014),
  which also supports dismissal. See also Yeagle v. Collegiate Times, 255 Va. 293,295 (1998)
  ("Causes of action for defamation have their basis in state common law but are subject to
  principles of freedom of speech arising under the First Amendment to the United States
  Constitution ....").


                                                   29
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 30 of 57 PageID# 1640




         The only two allegedly defamatory written materials not time-barred are the June 5, 2018

  Post article and the July 2018 tweets issued by Nance. 21 To state a claim for defamation, a

  plaintiff must plead, among other things, the publication of an actionable statement. Va. Citizens

  Defense League v. Courie, 910 F.3d 780, 783 (4th Cir. 2018). 22 "A pleading for defamation must

  [also] allege or otherwise make apparent on the face of the pleading that the alleged defamatory

  statements are 'of and concerning' the plaintiff." Schaecher v. Bouffault, 290 Va. 83, 99 (2015)

  (internal citation omitted). Statements that do not facially refer to the plaintiff may nonetheless

  be "of and concerning" the plaintiff "if the allegations and supporting contemporaneous facts

  connect the libelous words to the plaintiff, if those who know or know of the plaintiff would


  21
     The complaint also mentions two apparently verbal statements that occurred within the
  relevant period. It is unclear whether plaintiff contends that these statements constitute
  defamatory publications for which defendants are liable, or whether they are simply mentioned
  as background information. To the extent plaintiff intends to argue the former, that argument
  fails, because neither of these alleged statements can support a defamation claim. First, the
  complaint alleges that sometime after May 2018, Lokhova heard from an NBCUniversal
  producer that her "colleague at NBCUniversal" ("the colleague") with "25 years intelligence
  experience" said that "everyone at the CIA knows Flynn had an affair with Lokhova." Am.
  Compl. ,r 177. The complaint does not allege that NBCUniversal is liable for this alleged
  statement through a theory of respondeat superior, nor does it directly claim that the colleague
  was an NBCUniversal employee or was acting within the scope of employment when making the
  statement, or that Halper was the source of the colleague's information. It therefore does not
  adequately link this alleged statement to any of the defendants. Second, the complaint alleges
  that on an unspecified date, Halper told a chief reporter with the Sunday Times of London that
  Lokhova was a Russian spy. Am. CompI. ,r 89. The placement of this allegation within the
  complaint's chronology suggests Lokhova is alleging that this statement occurred in December
  2016, which would make it time-barred. The complaint then alleges that on December 19, 2019,
  the reporter "called Lokhova and repeated the false allegation." This allegation is obviously
  erroneous, because December 19, 2019 had not yet occurred when the complaint was filed. Even
  if this phone call took place within the statute of limitations, it would not constitute defamation,
  because the complaint does not allege that the call involved anyone besides the reporter and
  Lokhova. See Weaver, 199 Va. at 203 (observing that a defamatory statement is published when
  it "is read by or otherwise communicated to someone other than the person defamed") (emphasis
  added).
  22
    The requirements are similar under District of Columbia and New York law. See e.g., Chau v.
  Lewis, 771 F.3d 118, 126-27 (2d Cir. 2014); Weyrich v. New Republic, Inc., 235 F.3d 617, 627
  (D.C. Cir. 2001).

                                                   30
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 31 of 57 PageID# 1641




  believe that the [statement] was intended to refer to him, or if the statement contains a

  description or reference to him." Quill Ink Books, Ltd. v. Soto, No. 1:19-cv-476, 2019 WL

  5580222, at *2 (E.D. Va. Oct. 29, 2019) (internal quotation marks and citations omitted).

         "Whether a statement is actionable is a matter of law to be determined by the court."

  Chapin v. Knight-Ridder, Inc., 993 F.2d 1087, 1092 (4th Cir. 1993). "To be actionable, the

  statement must be both false and defamatory." Jordan v. Kollman, 269 Va. 569, 575 (2005). At

  the 12(b)(6) stage, the Court "must accept as false any statements which the Complaint alleges to

  be false," Goulmamine v. CVS Pharmacy, Inc., 138 F. Supp. 3d 652,659, "unless the allegation

  of falsity is vague and conclusory or contradicts an external document incorporated into the

  complaint." Edwards, 3 78 F. Supp. 3d at 522 (citation omitted). Therefore, "the key actionability

  question in deciding a motion to dismiss is whether the statements referenced in the Complaint

  are defamatory," Goulmamine, 138 F. Supp. 3d at 659, or "tend[] so to harm the reputation of

  another as to lower him in the estimation of the community or to deter third persons from

  associating or dealing with him." Chapin, 993 F .2d at 1092 (internal quotation marks and

  citations omitted). Defamatory words include those that "make the plaintiff appear odious,

  infamous, or ridiculous." Id. (quoting McBride v. Merrell Dow and Pharmaceuticals, Inc., 540 F.

  Supp. 1252, 1254 (D.D.C. 1982), rev'd in part on other grounds, 717 F.2d 1460 (D.C. Cir.

  1983)). Although a plaintiff may allege defamation based on implication or innuendo arising out

  of statements that are otherwise non-actionable on their face, those statements must "be

  reasonably read to impart the false innuendo." Chapin, 993 F.2d at 1093.

                         a. The June 5, 2018 Post Article

         The complaint identifies only two statements in the entire 2,262-word Post article

  (Attachment B) that are allegedly false and defamatory of Lokhova: (I) that Halper "attended"




                                                   31
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 32 of 57 PageID# 1642




  the February 2014 dinner, and (2) that "Halper and Dearlove were disconcerted by the attention

  the then- DIA chief showed to a Russian-born graduate student who regularly attended the

  seminars, according to people familiar with the episode." Am. Compl. ,r 171, [Dkt. No. 74] at 8.

  Even assuming the first statement to be false, the statement does not defame anyone, and clearly

  is not "of and concerning" Lokhova; it relates to Halper alone. The second statement does not

  name Lokhova and simply includes a generic reference to a "Russian-born graduate student who

  regularly attended the seminars."23 Even assuming that the statement is "of and concerning"

  Lokhova and is false, it does not defame her. At most, the second statement suggests there were

  concerns about Flynn's behavior towards Lokhova, without stating or implying that Lokhova

  herself did anything improper. The same conclusion applies when the two statements are

  considered together, and in the context of the other statements in the article as a whole,

  particularly because the sentence immediately following the second quote provides a clear

  disclaimer of any wrongdoing: "the student and a Defense Department official traveling with

  Flynn have denied that anything inappropriate occurred." Am. Compl. ,r 170. In short, there is

  nothing in this article that defames the plaintiff.

          This conclusion is supported by recent case law. In Deripaska v. Associated Press, 282 F.

  Supp. 3d 133 (D.D.C. 2017), the plaintiff was a Russian businessman who allegedly had

  interactions with President Trump's former campaign manager Paul Manafort. He argued that



  23
     Some of the other allegedly defamatory articles referenced in the complaint include Lokhova's
  name, and a reader reviewing all of these articles together could conclude that the Post article
  intended to refer to Lokhova. The Virginia Supreme Court has held that "statements or
  publications by the same defendant regarding one specific subject or event and made over a
  relatively short period of time, some of which clearly identify the plaintiff and others which do
  not, may be considered together for the purpose of establishing that the plaintiff was the person
  'of or concerning' whom the alleged defamatory statements were made." WJLA-TV, 264 Va. at
  153 (emphasis added). This conclusion does not hold where, as here, the publications clearly
  identifying Lokhova were not published by the Post.

                                                        32
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 33 of 57 PageID# 1643




  the Associated Press defamed him in an article by, among other things, suggesting that Manafort

  illegally lobbied on Deripaska's behalf. The court rejected this argument, explaining that

  "[d]efamation is personal," and pointing out that if the article "implies that anyone broke the law,

  the subject of that implication is limited to Manafort only." Id. at 145 (internal quotation marks

  and citations omitted). Similarly, in Webb v. Virginian-Pilot Media Companies, LLC, 287 Va.

  84 (2014 ), the plaintiff, an assistant school principal, sued a newspaper for publishing a

  statement allegedly insinuating that he "had engaged in unethical conduct by obtaining

  preferential treatment for his son." Id. at 87 (internal quotation marks omitted). The Supreme

  Court of Virginia concluded that although the article "insinuates that [the plaintiffs son] may

  have benefited from special treatment," "[it] does not create a reasonable implication that [the

  plaintiff] solicited or procured the insinuated special treatment." Id. at 90. Here too, the Post

  article could be read to insinuate that a non-party, Flynn, who was a public figure holding a very

  sensitive position, behaved inappropriately towards Lokhova. Lokhova has not alleged how a

  statement that clearly focuses on Flynn behaving inappropriately harms her own reputation or

  makes her appear "odious, infamous, or ridiculous." Chapin, 993 F.2d at 1092. As Lokhova

  herself has acknowledged, at most she is "collateral damage" of the "scandal" surrounding

  Halper and Flynn. [Dkt. No. 75] at 8.

         Nor can the statements in the article, considered either separately or in the context of the

  article as a whole, be read to imply that Lokhova was a "Russian spy" or a "traitor to her

  country," that she "had an affair with General Flynn on the orders of Russian intelligence" or

  "compromised General Flynn." Am. Compl. 14, or that the Post was "privy to facts about"

  Lokhova "that are unknown to the general" reader. Steele, 382 F. Supp. 3d at 419 (internal

  quotation marks and citations omitted). The article focuses on Halper's activity, and includes the



                                                    33
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 34 of 57 PageID# 1644




  allegations about Flynn's behavior at the 2014 event as one of a series of stories about Halper's

  time at Cambridge. The only brief portions of the lengthy article that even remotely relate to

  Lokhova are those discussed above. Reading the article as Lokhova suggests would "stretch" it

  "well beyond its ordinary and common meaning .... Although we must construe inferences and

  innuendo in [plaintiff's] favor, we may not introduce new matter, nor extend the meaning of the

  words used, or make that certain which is in fact uncertain." Virginia Citizens Def. League, 910

  F.3d at 785 (internal quotation marks and citations omitted). Even when reviewing the article in

  the light most favorable to the plaintiff, it cannot reasonably be construed to include innuendo

  that is simply not there. For these reasons, the Post article does not defame plaintiff.

                          b. The July 2018 Nance tweets

          Lokhova has not yet served defendant Nance with her complaint, and he has not

  appeared. Therefore, his tweets are relevant only to the extent Lokhova has adequately pleaded

  NBCUniversal's liability for these tweets through the doctrine of respondeat superior. She has

  failed to plead sufficient facts to support such liability.

          Most of the support for Lokhova's allegation that NBCUniversal is vicariously liable for

  Nance's tweets comes in the form of conclusory assertions. The complaint asserts that "[a]t all

  times relevant to this action, NBCUniversal/MSNBC acted by and through its authorized agents,

  including" Nance, and that "NBCUniversal is liable for Nance's false and defamatory tweets

  under the doctrine of respondeat superior." Am. Compl. ,r 173. Legal conclusions like these are

  "insufficient to state a claim for relief that is plausible on its face." Victoria Select Ins. Co. v.

  R&G Transportation, No. 3:16-cv-624, 2017 WL 5158684, at *4 (E.D. Va. Sept. 7, 2017);

  Twombly, 550 U.S. at 555 ("[O]n a motion to dismiss, courts are not bound to accept as true a




                                                     34
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 35 of 57 PageID# 1645




  legal conclusion couched as a factual allegation.") (internal quotation marks and citations

  omitted).

         The complaint adds that Nance "is 'the chief terrorism analyst on MCNBC,"' [sic] and a

  "regular contributor to the business of MSNBC, appearing in hundreds of videos over many

  years," who "maintains and operates an official Twitter account on which he conducts the

  business of 'NBC/MSNBC."' Am. Compl. 1173 (citing Nance's biography on Twitter, which

  states: "US Intelligence +36 yrs. Expert Terrorist Strategy,Tactics,Ideology. [sic] Torture,

  Russian Cyber! NYT Bestselling Author, Navy Senior Chief/Jedi Master, NBC/MSNBC."). The

  complaint appears to presume that because Nance is associated with NBCUniversal in some

  capacity, listed "NBC/MSNBC" as the last of many identifiers in his biography, and issued the

  allegedly defamatory tweets "during normal business hours," his tweets were necessarily issued

  "while performing the business of MSNBC," for which NBCUniversal must be liable. Id.

         The Virginia Supreme Court has held that a rebuttable presumption of vicarious liability

  may be created when a complaint contends that an employer-employee relationship exists, see,

  ~    Parker v. Carilion Clinic, 296 Va. 319, 341-42 (2018); however, plaintiffs complaint does

  not specifically allege that Nance was an NBCUniversal employee. 24 Instead, it suggests that

  Nance "holds himself as an agent ofMSNBC." Id.119. To the extent Lokhova is attempting to

  allege that NBCUniversal is liable for Nance's tweets through a theory of apparent agency, this

  claim fails under Virginia law, which Lokhova argues should apply, because although Virginia

  courts have applied the theory of apparent agency to contract cases, it appears that the theory



  24
    Although plaintiff refers to Nance as an MSNBC employee in her opposition to the media
  defendants' motions to dismiss, [Dkt. No. 75] at 12, "[i]t is well-established that parties cannot
  amend their complaints through briefing or oral advocacy." S. Walk at Broadlands Homeowner's
  Ass'n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 184 (4th Cir. 2013).


                                                  35
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 36 of 57 PageID# 1646




  "has never been used in Virginia to impose vicarious liability on an employer for the negligent

  acts of an independent contractor." Parrish v. Am. Airlines, Inc., 97 Va. Cir. 271, at *4 (2017)

  (internal quotation marks and citation omitted). Moreover, regardless of which law applies and

  whether Nance is an NBCUniversal employee or agent, relying on the respondeat superior

  doctrine to hold NBCUniversal liable for every tweet issued by one of its employees or agents

  during business hours, without requiring more specific allegations from the plaintiff, would lead

  to undesirable consequences. See Garnett v. Remedi Seniorcare of Virginia, LLC, 892 F.3d 140,

  144 (4th Cir.), cert. denied, 139 S. Ct. 605 (2018) (''It is difficult to see how employers could

  prevent all offensive or defamatory speech at the proverbial watercooler without transforming

  the workplace into a virtual panopticon. For all its undoubted value, respondeat superior and the

  resultant fear of liability should not propel a company deep into the lives of its workers

  whose ... speech interests deserve respect."). The complaint lacks any non-conclusory

  allegations that Nance's tweets promoted NBCUniversal's interests, and in fact, one of the

  allegedly defamatory tweets appears in a string of tweets that began with a tweet promoting

  Nance's personal book. 25 Because Lokhova has not adequately pleaded that NBCUniversal may

  be held vicariously liable for Nance's tweets, her claim against NBCUniversal based on those

  tweets will be dismissed.

                 3. The tortious interference claim (Count 111)26


  25
    The July 16, 2018 string of tweets began with the following tweet: "NRA-Russia liaison agent
  Maria Butina arrested. I wrote half a chapter about her in @Plot2Destroy moving fm Siberian
  furniture salesgirl to Russian 'gun rights@director in America overnight. #SpyHard." Am.
  Compl. ,r 178 (linking to https://twitter.com/MalcolmNance/status/1018954261391118338). The
  reference "@Plot2Destroy" appears to refer to a book written by Nance.
  26
     Some of the media defendants argue that the Court should find that Lokhova abandoned her
  tortious interference claim by failing to respond to their arguments with respect to that claim.
  Despite the merit of the media defendants' abandonment argument, the merits of the tortious
  interference claim will be addressed.


                                                   36
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 37 of 57 PageID# 1647



         Lokhova's tortious interference claim is effectively duplicative of her defamation claim.

  See Edwards, 378 F. Supp. 3d at 538 (after dismissing defamation claims, finding that the

  plaintiffs claims for common law civil conspiracy, statutory civil conspiracy, and tortious

  interference with contract expectancy, business relationship, and economic advantage must also

  be dismissed because those claims were "inextricably tied to [plaintiffs] underlying defamation

  claims"). In addition, the claim is inadequately pleaded. For example, one key component of a

  tortious interference claim, whether applying the law of Virginia, the District of Columbia, or

  New York, 27 is the defendant's knowledge of the plaintiffs contractual or business relationship

  or expectancy. Apart from vague and conclusory language, the complaint has failed to allege

  facts indicating that any defendant, particularly any media defendant, was aware of any specific



  27
     See, e.g., Schaecher, 290 Va. at 106 ("In Virginia, the elements of a claim for tortious
  interference with contractual relations are typically recited as ( 1) the existence of a valid
  contractual relationship or business expectancy; (2) knowledge of the relationship or expectancy
  on the part of the interferor; (3) intentional interference inducing or causing a breach or
  termination of the relationship or expectancy; and (4) resultant damage to the party whose
  relationship or expectancy has been disrupted."); Goulmamine, 138 F. Supp. 3d at 672 ("The
  elements of a claim for tortious interference with business expectancy are: ( 1) existence of a
  business relationship or expectancy with a probability of future economic benefit to plaintiff; (2)
  defendant's knowledge of the relationship or expectancy; (3) a reasonable certainty that plaintiff
  would have continued in the relationship or realized the expectancy absent defendant's
  intentional misconduct; (4) interference by improper methods; and (5) damages resulting from
  that interference."); Browning v. Clinton, 292 F.3d 235,242 (D.C. Cir. 2002) ("To survive a
  motion to dismiss . . . [plaintiff] must plead ( 1) the existence of a valid business relationship or
  expectancy, (2) knowledge of the relationship or expectancy on the part of the interferer, (3)
  intentional interference inducing or causing a breach or termination of the relationship or
  expectancy, and (4) resultant damage.") (internal quotation marks and citations omitted); Lama
  Holding Co. v. Smith Barney Inc., 88 N.Y.2d 413,424 (1996) ("Tortious interference with
  contract requires the existence of a valid contract between the plaintiff and a third party,
  defendant's knowledge of that contract, defendant's intentional procurement of the third-party's
  breach of the contract without justification, actual breach of the contract, and damages resulting
  therefrom."); see also Kramer v. Pollock-Krasner Found., 890 F. Supp. 250,258 (S.D.N.Y.
  1995) ("A claim for interference with prospective contractual relations is very difficult to sustain.
  It must meet requirements more demanding than those for interference with [the] performance of
  an existing contract.") (internal quotation marks and citations omitted).


                                                   37
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 38 of 57 PageID# 1648



  contracts or business expectancies Lokhova may have had, let alone that they wrongfully or

  intentionally interfered with any specific such relationships or that Lokhova lost specific

  business opportunities as a result of their actions. Moreover, one component of Lokhova's

  tortious interference claim is illogical. Although Lokhova seems to be claiming that defendants

  interfered with her book deals with Basic Books and Penguin, according to the complaint, those

  deals ended in 2016 before the alleged defamation, because Andrew "walked away." Am.

  Compl. 172. For these reasons, the tortious interference claim will be dismissed.

                 4. The common law conspiracy claim (Count II)

         Lokhova's common law conspiracy claim also fails no matter which jurisdiction's law

  applies. Under Virginia law, a conspiracy claim "generally requires proof that the underlying tort

  was committed." Firestone v. Wiley'I 485 F. Supp. 2d 694, 703 (E.D. Va. 2007) ("[W]here there

  is no actionable claim for the underlying alleged wrong, plaintiff cannot maintain a claim for

  civil conspiracy."). Moreover, in Virginia, "[t]he limitations period for a civil conspiracy is

  based on the statute of limitations for the underlying act." Hurst v. State Farm Mut. Auto. Ins.

  Co., No. 7:05-cv-776, 2007 WL 951692, at *5 (W.D. Va. Mar. 23, 2007), affd, 324 F. App'x

  250 (4th Cir. 2009) (per curiam). Under New York law, courts do not recognize a "freestanding

  claim for conspiracy," Carlson v. Am. lnt'l Gm., Inc., 30 N.Y.3d 288,310 (2017), and

  "[a]llegations of conspiracy are permitted only to connect the actions of separate defendants with

  an otherwise actionable tort," Alexander & Alexander of New York, Inc. v. Fritzen, 68 N.Y.2d

  968, 969 (1986). Similarly, under District of Columbia law, "[s]ince liability for civil conspiracy

  depends on performance of some underlying tortious act, the conspiracy is not independently

  actionable; rather, it is a means for establishing vicarious liability for the underlying tort."

  Halberstam v. Welch, 705 F.2d 472, 479 (D.C. Cir. 1983). Because the statements underlying



                                                    38
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 39 of 57 PageID# 1649




  Lokhova's defamation claim are either time-barred, non-actionable, or unattributable to a served

  defendant, and her tortious interference claim is duplicative of her defamation claim and

  inadequately pleaded, neither tort can serve as the basis for a civil conspiracy claim against the

  served defendants.

         In addition, Lokhova has not adequately pleaded that the served defendants are liable for

  other parties' publications through a theory of civil conspiracy, because her conspiracy

  allegations are too conclusory to survive a motion to dismiss. See, e.g., Twombly~ 550 U.S. at

  556-57 (2007) (holding that in the Sherman Act context, "an allegation of parallel conduct and a

  bare assertion of conspiracy will not suffice. Without more, parallel conduct does not suggest

  conspiracy, and a conclusory allegation of agreement at some unidentified point does not supply

  facts adequate to show illegality"); Busby v. Capital One, N.A., 932 F. Supp. 2d 114, 141

  (D.D.C. 2013) (stating that "conclusory allegations of an agreement do not suffice"); Firestone,

  485 F. Supp. 2d at 703 (observing that "conclusory or general allegations of conspiracy ... are

  insufficient to withstand a motion to dismiss"); Am. Bldg. Maint. Co. ofNew York v. Acme

  Prop. Servs., Inc., 515 F. Supp. 2d 298,318 (N.D.N.Y. 2007) (stating that "more than a

  conclusory allegation of conspiracy or common purpose is required to state a cause of action

  against a nonactor"). For these reasons, plaintiffs common law conspiracy claim will be

  dismissed.

                 5. Halper' s Motion for Sanctions

         In addition to moving to dismiss the claims against him, Halper has also moved for

  sanctions against Lokhova and her attorney Steven S. Biss, alleging that they have litigated this

  action in bad faith. Halper argues that sanctions are warranted in part because Lokhova and her

  counsel have "(i) us[ ed] this Court to make, publicize and disseminate vulgar and degrading



                                                   39
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 40 of 57 PageID# 1650



  accusations against Defendant Halper; (ii) ma[ de] meritless accusations of defamation based

  solely on alleged statements that are not actually contained in the media publications they cite;

  [and] (iii) claim[ed] defamation based upon obviously untimely allegedly defamatory

  statements." [Dkt. No. 36] at 1-2. Halper objects, for example, to the language used in plaintiffs

  complaint and briefing, and to Lokhova's alleged posting of a link to her complaint on her

  fundraising webpage. Halper has also filed a motion for leave to file a supplemental

  memorandum in support of sanctions, which references an opinion issued by another judge in

  this district warning Biss not to engage in ad hominem attacks, see Steele, 2019 WL 3367983, at

  *3, and argues that notwithstanding that judge's opinion, Biss "has continued to file a series of

  lawsuits, including in this Court, disparaging parties, witnesses, and their counsel." [Dkt. No. 85]

  at 1-2. Biss has opposed both of these motions on Lokhova's behalf. [Dkt. Nos. 54, 86].

         The record is clear that Biss filed an excessively long complaint and amended complaint

  on Lokhova's behalf directing unprofessional ad hominem attacks at Halper and others. For

  example, the complaint calls Halper a ''ratf+**er," Compl. 1 1, and refers to the media

  defendants as "stooges," Compl. ,r 21. Such language adds nothing but unnecessary heat to this

  litigation. Moreover, the complaint exaggerates the nature and content of the allegedly

  defamatory statements. In addition, Biss and Lokhova had to have known that most of her claims

  were time-barred, as she had previously filed an unrelated defamation lawsuit in the United

  Kingdom, which was dismissed as untimely under the one-year statute of limitations applicable

  in that jurisdiction. See [Dkt. No. 36-2] at 25.

          Whether to impose sanctions based on litigation conduct "ought to be exercised with

  great caution," Royal Ins. v. Lynnhaven Marine Boatel, Inc., 216 F. Supp. 2d 562, 567 (E.D. Va.

  2002) (internal quotation marks omitted). Although the Court does not condone the tactics



                                                     40
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 41 of 57 PageID# 1651




  employed by Biss and Lokhova in this action, their conduct is not sufficient to warrant the

  draconian measure of imposing sanctions at this time. The allegations of improper behavior by

  Biss are undoubtedly more severe than those by Lokhova, and should Biss file further

  inappropriate pleadings or pursue frivolous post-judgment litigation against any of these

  defendants, sanctions might well be justified. For these reasons, Halper's motions for sanctions

  and to supplement that motion will be denied without prejudice.

                                          III. CONCLUSION

         For the above-stated reasons, the defendants' motions to dismiss will be granted, Halper's

  motion for sanctions and motion for leave to file a supplemental memorandum in support of

  sanctions will be denied without prejudice, and the claims against all named defendants will be

  dismissed by an Order to be issued with this Memorandum Opinion.

                          --
        . Entered this d1_ day of February, 2020.


  Alexandria, Virginia

                                                               .. /sft12n3
                                                          Leonie M. Brinkea:a
                                                          Unit~d States District Judge        ,   r   .,,. • ,:




                                                    41
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 42 of 57 PageID# 1652




                                 ATTACHMENTA
          Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 43 of 57 PageID# 1653
Justice Dept. Watchdog's Review of Russia Inquiry Is Nearly Done, Barr Says-The New York Times



   •                                                                                                       •
                                                                                                        LOGIN




                    Justice Dept. Watchdog's Review of
                    Russia Inquiry ls Nearly Done, Barr
                    Says




https://www.nytimes.com/2019/04/09/us/politics/russia-investigation-barr.html[2/24/2020 9:4 7: 16 AM]
           Case
Justice Dept.      1:19-cv-00632-LMB-JFA
              Watchdog's Review of Russia Inquiry Is NearlyDocument
                                                            Done, Barr Says90
                                                                            - TheFiled 02/27/20
                                                                                 New York Times           Page 44 of 57 PageID# 1654




                    The .Justice Department inspector general is examining the steps that law enforcement
                    officials took to get a court's permission to secretly wiretap Carter Page, a former Trump
                    campaign foreign policy adviser. J>;1,<.>l Go!,i, kin/.\.-.:sm·iatetl Press



                    By Adam Goldman and Charlie Savage


                    April 9, 2019                                                                                   _,


                    WASHINGTON -The Justice Department's internal watchdog intends to
                    complete by May or June his investigation into aspects of the Russia
                    inquiry, including whether law enforcement officials abused their powers in
                    surveilling a former Trump campaign aide, Attorney General William P.
                     Barr told lawmakers on Tuesday.

                    The department's inspector general, Michael E. Horowitz, has been
                    examining how law enforcement officials obtained a warrant in October
                     2016    to wiretap Carter Page, a former foreign policy adviser to the Trump
                    campaign with links to Russia. Mr. Horm,vitz's investigators have also asked
                    witnesses about informants that the F.B.I. turned to in the early stages of
                    the investigation, according to people familiar with his inquiry.


https://www.nytimcs.com/20 19/04/09/us/polities/russia-investigation-barr.htm l(2/24/2020 9:4 7: 16 AM]
          Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 45 of 57 PageID# 1655
Justice Dept. Watchdog's Review of Russia Inquiry Is Nearly Done, Barr Says -The New York Times

                    "The office of the inspector general has a pending investigation of the FISA
                    process in the Russia investigation," Mr. Barr said in testimony before a
                    House appropriations subcommittee, using shorthand for the Foreign
                    Intelligence Surveillance Act. "I expect that will be complete in probably
                    May or June, I am told. So hopefully we'll have some answers from
                    Inspector General Horowitz on the issue of the FISA warrants."

                    A spokesman for Mr. Horowitz declined to comment on the timing of the
                    expected report. But the inspector general has previously confirmed that he
                    was looking into the early stages of the Russia inquiry, including wiretap
                    applications, infonnants and whether any political bias against Mr. Trump
                    influenced investigative decisions.

                    Mr. Horowitz's findings could once again upend the Justice Department
                    and F.B.I., which have been at the center of a political firestorm since the
                    2016     presidential election over their handling of separate investigations
                    into both Hillary Clinton's use of a private email server and ties between
                    Russia and the Trump campaign. The highly anticipated results of the
                    Russia inquiry are due to be made public "within a week," Mr. Barr said on
                    Tuesday.

                    In the Russia investigation, Republicans have accused law enforcement
                    officials of improperly obtaining the Page warrant because the application
                    relied in part on Democratic-funded opposition research compiled into a
                    dossier by Christopher Steele, a former British intelligence officer who was
                    also an F.B.I. informant.

                    At issue is whether the F.B.I. and Justice Department made any
                    misrepresentations to the secretive Foreign Intelligence Surveillance Court
                    when seeking the warrant, or if they should have flagged any concerns
                    about the credibility of the information in the application during renewals.
                    If the inspector general finds fault with the F.B.I., it could help validate
                    Republican accusations that the Russia investigation was politically
                    motivated.


https://www.nytimes.com/2019/04/09/us/politics/russia-investigation-barr.html[2/24/2020 9:4 7: 16 AM]
          Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 46 of 57 PageID# 1656
Justice Dept. Watchdog's Review of Russia lnquiry ls Nearly Done, Barr Says -The New York Times


                    Mr. Trump's allies have sought to reduce the inquiry to the problematic
                    Steele dossier and to portray the Page wiretap application as its central
                    feature. However, the bureau opened the counterintelligence investigation
                    into Russia's election meddling - including scrutinizing links to the Trump
                    campaign - based on other information, and without the dossier.

                    And the Page wiretap was only a small part of the broader Trump-Russia
                    investigation: The inquiry involved more than 2,800 subpoenas, nearly 500
                    search warrants and about 500 witness interviews, Mr. Barr wrote in a
                    letter to Congress describing the conclusions of the coming report by
                    Robert S. Mueller III, the special counsel who took over the investigation in
                    May 2017.

                    Law enforcement officials were also granted three renewals of the wiretap
                    from the surveillance court; Rod J. Rosenstein, the deputy attorney general
                    and a Trump administration appointee, signed the last renewal application,
                    which was granted in June 2017.

                    As part of his investigation, Mr. Horuwitz is scrutinizing the F.B.I.'s
                    relationship with Mr. Steele, who provided the politically charged
                    information to the agents trying to determine whether any of Mr. Trump's
                    associates were secretly working with the Russian government's campaign
                    to meddle in the 2016 election.

                    Top F.B.I. officials received the Steele information in September 2016 as
                    they were debating whether to obtain the secret warrant to surveil Mr.
                    Page. Among claims that Mr. Steele compiled from sources was that Mr.
                    Page secretly met a Russian official promising compromising information
                    about Hillary Clinton during a visit to Moscow in July 2016 - an
                    accusation Mr. Page has denied.

                    Critics have argued that the court should have been explicitly told that the
                    research was funded by the Democratic National C01nmittee and the
                    Hillary Clinton campaign, arguing that the court did not know that the
                    information had potentially biased origins.

https://www.nytimes.com/2019/04/09/us/politics/russia-investigation-barr.html[2/24/2020 9:4 7: 16 AM]
          Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 47 of 57 PageID# 1657
Justice Dept. Watchdog's Review of Russia Inquiry Is Nearly Done, Barr Says - The New York Times



                    Justice Department practice in filling out applications for secret wiretaps is
                    to avoid naming Americans or American organizations, and the application
                    contained a lengthy footnote alerting the court that an unnamed person
                    who commissioned Mr. Steele's research was "likely looking for
                    information to discredit" Mr. Trump's campaign.

                    The footnote went on to explain to the court that Mr. Steele had "provided
                    reliable information to the F.B.I." in earlier investigations and that based
                    on that history, the bureau believed his latest information was "credible."

                    The inspector general has also been examining Mr. Steele's contributions to
                    previous F.B.L's investigations, according to the people familiar with the
                    inquiry. Investigators for Mr. Horowitz have asked about his role in helping
                    the bureau investigate corruption at FIFA, the governing body of world
                    soccer, suggesting that one focus of his is whether the bureau exaggerated
                    Mr. Steele's previous history with the bureau in its application to wiretap
                    Mr. Page.

                    One of the debates surrounding the F.B.I.'s use of information from the
                    Steele dossier in the application is whether it was all crucial to meeting the
                    standard for eavesdropping on Mr. Page's phone calls and emails.

                    Asked whether he would have signed off on submitting the application if it
                    did not contain that allegation, James A. Baker, who was the general
                    counsel of the F.B.I. when it first sought permission to wiretap Mr. Page,
                    called the allegation about Mr. Page's visit to Moscow in 2016 "an
                    important" part of the factual case for surveillance.

                    "I am not going to sit here and say that there wouldn't have been probable
                    cause or that there would have been probable cause without the dossier,"
                    Mr. Baker told lawmakers in the fall who were scrutinizing law
                    enforcement officials' actions during the 2016 election, according to a
                    transcript of his testimony released on Tuesday.



https://www.nytimes.com/20 I9/04/09/us/politics/russia-investigation-barr.html(2/24/2020 9:47: 16 AM]
          Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 48 of 57 PageID# 1658
Justice Dept. Watchdog's Review of Russia Inquiry Is Nearly Done, Barr Says-The New York Times

                    But, he also said, "there were other things in that application that to me
                    were alarming, as well."

                   Another F.B.I. lawyer involved in obtaining the warrant, Sally Moyer, told
                    the same committees in October that it was "a close call" but "I think we
                    would have gotten there on probable cause even without the Steele
                    reporting," a transcript of her testimony showed.

                    In publicly released documents, the F.B.I. said it had decided to end its
                    relationship with Mr. Steele in November 2016 after he spoke to the news
                    media about his work for the F.B.I. after bureau officials had asked him not
                    to do so.

                    The inspector general is also scrutinizing another early source of
                    information for the Russia investigation, the people said: Mr. Horowitz's
                    investigators have been asking questions about the role of Stefan A. Halper,
                    another F.B.I. informant, and his prior work for the bureau.

                    Agents involved in the Russia investigation asked Mr. Halper, an American
                    academic who teaches in Britain, to gather information on Mr. Page and
                    George Papadopoulos, another former Trump campaign foreign policy
                    adviser.

                    However, Mr. Halper also had additional contacts with other Trump
                    officials that have raised concerns about his activities. In one instance, Mr.
                    Halper reached out to Sam Clovis, a Trump campaign aide; it was not clear
                    whether Mr. Halper had the F.B.I.'s blessing to contact Mr. Clovis.

                    Mr. Halper's contacts have prompted Republicans and the president to
                    incorrectly accuse the F.B.L of spying on the campaign. Mr. Page has also
                    said he met with Mr. Halper in mid-July 2016, about two weeks before the
                    Russia investigation was opened.

                    In addition, the inspector general is examining Mr. Steele's contacts with
                    Bruce Ohr, a Justice Department official, according to the people familiar
                    with the inquiry. Mr. Ohr, an expert on Russian organized crime and

https://www.nytimes.com/2019/04/09/us/politics/russia-investigation-barr.html[2/24/2020 9:4 7: 16 AM]
          Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 49 of 57 PageID# 1659
Justice Dept. Watchdog's Review of Russia Inquiry Is Nearly Done, Barr Says-The New York Times


                    himself a frequent target of Mr. Trump's ire, spoke with Mr. Steele several
                    times after the F.B.I. terminated its relationship with the former British
                    spy, and relayed information from those conversations to the bureau.

                    Mr. Barr, who was sworn in two months ago, also said that as he was
                    awaiting the outcome of that inquiry, he was studying the F.B.I.'s decision
                    in 2016 to begin investigating ties between Russia and Mr. Trump's
                    campaign, "trying to get my arms around all the aspects of the
                    counterintelligence investigation that was conducted during the summer of
                    2016,"     he said.




                                                                                                                                     Gfl to lfomc Page ,,

     NEWS


     OPINION


      ARTS


      LIVING


      LISTINGS & MORE


                                                             © 2020 The New York Times Company

         NYTCo       Contact Us     Work with us     Advertise    T Brand Studio     Your Ad Choices    Privacy   Terms of Service   Terms of Sale
                                                             Site Map     Help     Subscriptions




https://www.nytimes.com/2019/04/09/us/politics/russia-investigation-barr.html[2/24/2020 9:4 7: 16 AM]
Case 1:19-cv-00632-LMB-JFA Document 90 Filed 02/27/20 Page 50 of 57 PageID# 1660




                                ATTACHMENT B
Case 1:19-cv-00632-LMB-JFA
Cambridge                        Document
          University perch gave FBI          90 to
                                    source access Filed
                                                    top 02/27/20
                                                        intelligence Page
                                                                     figures51
                                                                             - ofand
                                                                                  57aPageID#
                                                                                     c... Page1661
                                                                                               1 of 7


   The Washington Post

Politics

Cambridge University perch gave FBI source access to top intelligence figures - and a cover as
he reached out to Trump associates

By Tom Hamburger,
Robert Costa and
Ellen Nakashima
Junes, 2018

CAMBRIDGE, England - Before Stefan A. Halper emerged at the center of a political stonu over the
FBI's Rm;sia investigation, he was a familiar face among the Gothic buildings and on the twisting river
paths at the University of Cambridge, where he was known as a foreign policy expert with a network of
intelligence somces cultivated over decades.

For 15 years, Halper convened seminars, infonnal dinners and apartment gatherings in Cambridge with
leading academics and onetime leaders of the British spy sel'\-ices.

His perch as a Cambridge professor gave Halper, a veteran of three Republican administrations, the
chance to mingle \\-ith figures such as then-Defense Intelligence Agency chief Michael Flynn and
Vyacheslav Trubnikov, fonner director of tbe Russian Foreign Intelligence Service.

It also gave him a valuable cover to assist the FBI in a secret operation - investigating Russia's efforts to
interfere in the 2016 White House race.




Halper, a longtime source of information for U.S. intelligence and Jaw enforcement personnel, used his
position at Cambridge to reach out to three Tmmp ad\isers in 2016, introducing himself as a scholar
interested in discussing foreign policy, according to people familiar with the interactions.

Recent revelations that the 73-year-old academic was a confidential source for the FBI have fueled
President Trump's attacks on the Justice Department and the FBI. ''Spygate," as the president put it in a
hveet, is a "scandal the likes of which this country may never have seen before!"

There is no e'\-idence that a spy was embedded inside the Trump campaign, as the president and his
allies have suggested. Former Justice Department and intelJigcnce officials said Halper's work appeared
to be routine - occasionally supplying limited information for a broad FBI inquiry into Russian efforts
to intervene in U.S. politics.

However, there are lingering questions about his role - including how he was activated and why his first
contact with a then-little-known Tntmp adviser, Outer Page, came weeks before the Justice Department
investigation was officially opened.




https://www.washingtonpost.com/politics/cambridge-university-perch-gave-fbi-source-acc... 2/27/2020
Case 1:19-cv-00632-LMB-JFA
Cambridge                        Document
          University perch gave FBI          90 to
                                    source access Filed
                                                    top 02/27/20
                                                        intelligence Page
                                                                     figures52
                                                                             - ofand
                                                                                  57aPageID#
                                                                                     c... Page1662
                                                                                               2 of 7




It is at<,o unclear how long Halper - who remained in touch with Page until at least ,July 2017- assisted
the FBI in the probe.

Halper declined to comment. The FBI declined to comment.

To colleagues and friends, Halper's participation in the case was appropriate for an experienced fonner
White House official \'lrith access to individuals already of interest to investigators.

..He is a well-regarded academic who is also a patriot," said Richard Dearlove, who is the former head of
Britain's Ml6 intelligence agency and bas known Halper since the two met at Cambridge in 2004.

A former U.S. official described Halper as a peripheral figure in intelligence circles - someone who is
unofficially "part of the family" and is tnisted to take on low-risk tasks at the government's behest.




Halper's id<?utiticatiou as a secret FBI source has roiled this prestigious university, whose long history of
connections to clandestine senices has both brought scandal and bolstered its reputation.

During the Cold War, British intelligence officer turned double agent Kim Philby and four other
prominent Cambridge graduates known as the Cambridge Spy Ring spied on Britain for the SO\ict
Union.

The university also has been a recruiting ground for British intelligence officials - including
Christopher Steele, an undergraduate in the 1980s who went on to work for two decades for Ml6. After
going into private practice, Steele produced a now-controversial research dossier about Trump in 2016
for a consulting fim1 working on behalf of Democratic presidential nominee Hillary Clinton's campaign.
Friends of Halper and Steele say the two are not acquainted and did not work together during the 2016
campaign season.




The university did not respond to requests for comment on how Halper cited his Cambridge role during
his outreach to Trump advisers. In a statement, a Cambridge spokesman noted that Halper, who taught
international affairs and American studies, stepped down in 2015 with the honora1y title of emeritus
senior fellow of the Center of International Studies.




https://www.washingtonpost.com/politics/cambridge-university-perch-gave-tbi-source-acc... 2/27/2020
Case 1:19-cv-00632-LMB-JFA
Cambridge                        Document
          University perch gave FBI          90 to
                                    source access Filed 02/27/20 Page
                                                    top intelligence figures53
                                                                             - ofand
                                                                                   57aPageID#
                                                                                      c... Page1663
                                                                                                3 of 7


Cambridge faculty members declined to speak on the record to a Washington Post reporter who recently
\;sited the campus, citing university instn1ctions not to speak to the media about Halper without
clearance.

Still, in a crowded hallw-.iy at the famed Cambridge Union on a recent evening, some professors privately
fretted about whether the university's reputation had been damaged by the controversy.

Halper"s history


Halper arrived to teach at Cambridge in 2001 with an impressive pedigree: He was a Stanford University
graduate \..;th two doctorates who spent years as a high-ranking U.S. government official.

Tiianks in part to his then-father-in-law Ray Cline, who worked at the CIA, Halper landed a post in
President Richard M. Nixon's White House as a young policy ad\iser. He ended up in the next two GOP
administrations, working for President Gerald Ford's chiefs of staff and in President Ronald Reagan's
State Department.




'"My recollection of him early on during the Nixon-Ford period was that he was well educated and smart
- and that he was very interested in letting you know that," recalled Stan Anderson, a Washington
la,..yer who ser\'ed in the campaigns of Nixon, Ford and Reagan.

Halper developed powerful friends, such as fonner Na\'y secretary John F. Lehman, who worked with
him on amts control and other defense issues. And be cultivated a wariness about the chaotic Russian
economy that emerged after the fall of the SO\,iet Union.

"Beware of Russians bearing gifts," Halper wrote in 1996 in a column for the Cb1istiau Science Monitor
that criticized the Clinton administration's approach toward Gazprom, the sprawling, state-controlled
energy company in Russia.

At Cambridge, Halper was an active and gregarious presence in the Department of Politics and
International Studies, according to students and faculty members.




He often hosted dinners for students at his apartment, where he would tell colorful stories about
working for Nixon and Ford, according to students who know him, including a Post reporter wbo
studied at Cambridge.




https://www.washingtonpost.com/politics/cambridge-university-perch-gave-tbi-source-acc... 2/27/2020
Case 1:19-cv-00632-LMB-JFA
Cambridge                        Document
          University perch gave FBI          90 to
                                    source access Filed
                                                    top 02/27/20
                                                        intelligence Page
                                                                     figures54
                                                                             - ofand
                                                                                  57aPageID#
                                                                                      c... Page1664
                                                                                                4 of 7


Ju cramped department quarters aud coffee shops, he would trade stoties and tidbits he had picked up
from his network with groups of students who felt far away from American politics.

One former student called Halper ''mysterious and captivating," recalling his penchant for recounting
connections to powerful figures in the British and American national security establishment.

During this period, Halper fonned a close bond with Dearlove, the now-retired head of MI6.

Together, they launched the Cambridge Security Initiative, which produced research for governments
and other clients, modeled in part after the Rand Corp.




Together, the two also became active in the Cambridge Intelligence Seminar, established by another
Cambridge professor, Christopher Andrew, formerly an official historian for the British domestic
intelligence service, MI5.

All three were present for a 2014 ,isit by I-1ynn, then head of the Defense Intelligence AgenL·y, who had
agreed to speak to the Intelligence Seminar while traveling for Defense Department-related activities.

During a dinner 1'1ynn attended, Halper and Dearlove were disconce11ed by the attention the then-DIA
chief showed to a Russian-bom graduate student who regularly attended the seminars, according to
people familiar with the episode. The student and a Defense Department official traveling with l-1ynn
have denied that anything inappropriate occurred.

In late 2016, Dearlove and Halper resigned as conveners of the Intelligence Seminar, expressing concern
that it could be a target of manipulation from the Kremlin because it received funding from a donor
linked to Russia. Andrew, the founder of the program, called the allegation "absurd" in an interview with
the Financial Times. He declined repeated requests for comment from The Post.

Dearlove has since rejoined the seminar, telling friends that his concerns have been resolved.

First contact


Exactly when Halper began assisting the FBI on the Russia investigation remains undisclosed.

The FBI formally opened its counterintelligence investigation into Russia's efforts to intetfere in the
presidential race on July 31, 2016. The probe was spurred by a report from Australian officials that
George Papadopoulos, a young Trump aide, had boasted to an Australian diplomat of knO\~ing that
Russia had damaging material about Hillacy Clinton.




https://www.washingtonpost.com/politics/cambridge-university-perch-gave-fbi-source-acc... 2/27/2020
Cambridge University perch gave FBI
Case 1:19-cv-00632-LMB-JFA          source access
                                 Document    90 to  top 02/27/20
                                                  Filed intelligence Page
                                                                     figures55
                                                                             - ofand
                                                                                  57aPageID#
                                                                                      c... Page1665
                                                                                                5 of 7


Yet Halper's outreach to Tn1mp ad,isers began weeks earlier.

In .June, a doctoral student working for Halper called and emailed Page, an unpaid foreign policy
ad,iser to the Trump campaign, and iO\ited him to attend a July symposium about the U.S. presidential
election at Cambridge, according to people familiar with the interactions.

Page, an energy financier \\.ith a doctorate from the University of London, had taken part in other
academic conferences around the world and viewed this one as no different, be told 111e Post.

TI1e university paid his discount airfare and put him up in a donu room. The seminar was also attended
by fom1er secretary of state Madeleine Albright, fom1er Minnesota congressman turned Washington
lobbyist Vin Weber and James Rubin, former assistant secretary of state for public affairs under
Albright in the Clinton administration, according to the agenda and people familiar with the event.

Page aml Halper had a brief conversation at the event - an interaction Page described as pleasant but
not particularly memorable.

"There has been some speculation that he might have tried to reel me in," Page previously told The Post.
"At the time, I never had any such impression:•

111c Cambridge conference was held days after Page had traveled to Russia, where he had delivered a
speech at Moscow's New Economic School that was, in part, critical of U.S. foreign policy.

Page had been on the FBI's radar since at least 2013, when the FBI caught two accused Russian spies on
a wiretap discussing their attempts to recruit him. In the fall of 2016, he became a surveillance target of
the FBI, which suspected him of acting on behalf of the Russian government - an assertion he denies.
Page has accused the government of abusing its authority by unfairly targeting him.

After his return to the United States, Page visited Halper at bis wooded six-acre estate in Virginia. The
two talked about foreign policy and the political campaign. Halper gave him a copy of a book he \\Tote
on China - a hawkish book that has also drawn the attention of current White House trade adviser
Peter Navarro, who told Fox News last month that he has corresponded with Halper over the past two
years about China.

Page wrote in a tweet that he and Halper were "just a few scholars exchanging ideas."

On Aug. 29, 2016, about six weeks after first meeting Page, Halper used that relationship to broker a
contact with another Tntmp official: Sam CIO\is, an Iowa academic who ser\'ed for a period as the
campaign's national co-chairman.

"I am a professor at Cambridge University lcctming on US politics and foreign policy. I am what is
called a 'scholar practitioner,' ha\ing se1ved in the White House and four presidential campaigns - two
as policy director," Halper \\TOte to Clo\is in an email...Over the past month I have been in conversation
with Carter Page who attended our conference in Cambridge on US elections. Carter mentioned in
Cambridge, and when "isiting here in Virginia, that you and I should meet."

TI1e email, first reported by the Washington Examiner, was desc1ibcd to The Post by Clovis's attorney,
Victoria Toensing.

In late summer, the two men met for coffee at a hotel in Northern Virginia, where they chatted about
China. The professor asked Clo\is whether they could meet again, but Clo\is was too bu.<;)' with the
campaign. After the election, Halper sent him a note of congratulations, Toensing said.

Clovis did not view the interactions as suspicious at the time, Toensing said, but now is rethinking the
interactions kno\-.ing that Halper had encounters with others in the campaign.

"To be infiltrating a presidential campaign within two or three months of an election campaign is
outrageous,'" she said.

Days after meeting with ClO\is, Halper sought out Papadopoulos, the third Tnunp aide.




https://www.washingtonpost.com/politics/cambridge-university-perch-gave-fbi-source-acc... 2/27/2020
Cambridge University perch gave FBI
Case 1:19-cv-00632-LMB-JFA          source access
                                 Document    90 to  top intelligence
                                                  Filed 02/27/20 Pagefigures56
                                                                             - ofand
                                                                                   57aPageID#
                                                                                      c... Page1666
                                                                                                6 of 7


People familiar \\ith the outreach said it was done as part of the FBI's investigation. The young foreign
policy adviser had been on the rndar of the FBI since his meeting with the Australian diplomat triggered
the fonnal opening of the probe that summer.

On Sept. 2, 2016, Halper invited Papadopoulos to join in some research he was conducting at Cambridge
about the relationship between Turkey and the European Union, offering to pay him an honora1ium of
$3,000 for a 1,500-word paper, according to an email dcsc1ibed to The Post.

Emails show Papadopoulos flew to meet Halper in London at the Travellers Club, a 200-year-old private
men's club that is a favorite of British intelligence officers and foreign diplomats.

According to two people familiar with their conversation, Halper probed Papadopoulos alxmt whether
he had ties to Rm,sia - a notion that Papadopoulos adamantly rejected.

After Papadopoulos returned to the United States and sent his research document, the professor
responded: "Enjoyed your paper. Just what we wanted. $3,000 wired to your account. Pis confinn
receipt.''

Papadopoulos pleaded guilty in October 2017 to lying to the FBI about his outreach to Russia during the
campaign and has been cooperating ,.,ith the investigation.

For bis part, Halper maintained contact with at least one Tmmp associate until at least the summer of
2017.


Ou July 28, 2017, the professor emailed Page, asking what his plans were - and referring to the ongoing
Russia investigation .

..It seems attention has shifted a bit from the 'col1nsion' investigation to the 'contretempts' within the
White House and, how - or if - Mr. Scaramucci ,.,;n be accommodated there. I must assume this gives
you some relief," Halper wrote in the midst of Anthony Scaramucci's turbulent stint as communications
director.

''We arc here in Virginia enjo}ing a wann but quiet summer," he wrote, adding: "Be in touch when you
have the time. Would love to catch up."

Costa and Nakashima reportedfrom Washington. Devlin Barrett,Alice Crites, Shane Harris, Rosalind
S. Helderman, Frances Stead Sellers, ,Julie Tate and Matt Zapotosky in Washington contributed to this
report.

Tom Hamburger
Tom Hamt>urger 1s an Investigative reporter un thE- natlonal desk of The Washington Pt>st. He has c:overed th<~ White House. C(lngress and regulatc>ry agHncles. witll a k1<:llS on mon,




Robert Costa
Robert Costa is a national political reporter for The Washington Post. He cover5 tl;e White House. Congress. and campaigns. He joined The Pos! in January 2014. He is also the mod




Ellen Nakashima
Ellen Nakaslmna is a national secu1ity reporter for The Washington Post. sI1e covers cyl>ersecurity, surveillance, counterterrorism a11c1 intelligenc1~ issues. She has also serve<! as a




                        Cel u yc~ur of access ftll' $29. Caned ul any l.imc.

                                                  Get this offer now


                                                  Send me this offer

        AlrE-HfiV a sub;;i:ril>e1? Sign In




https://www.washingtonpost.com/politics/cambridge-university-perch-gave-fbi-source-acc... 2/27/2020
Case 1:19-cv-00632-LMB-JFA
Cambridge                        Document
          University perch gave FBI          90 to
                                    source access Filed
                                                    top 02/27/20
                                                        intelligence Page 57 of 57aPageID#
                                                                     figures-and    c... Page1667
                                                                                              7 of.7




https://www.washingtonpost.com/politics/cambridge-university-perch-gave-fbi-source-acc... 2/27/2020
